CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.

 

Exhibit 10.11(o)

 

EXECUTION COPY

 

 

PURCHASE AGREEMENT


by and among


TSO-Fortiva Notes Holdco LP,

as an Investor,

 

TSO-Fortiva Notes Holdco LP,

 

as Agent,


PERIMETER FUNDING CORPORATION,
as Transferor,


ACCESS FINANCING, LLC,
as Servicer,

PERIMETER MASTER NOTE BUSINESS TRUST,

as Issuer


(Variable Funding Notes, Series 2018-Three, Class A-3, Class A-4 and Class A-5)

Dated as of November 16, 2018

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

ARTICLE I DEFINITIONS

1

SECTION 1.1

Defined Terms.

1

SECTION 1.2

Other Terms

8

SECTION 1.3

Computation of Time Periods

8

     

ARTICLE II PURCHASE AND SALE

9

SECTION 2.1

Purchase and Sale of the Offered Notes

9

SECTION 2.2

Purchases of Note Principal Balance Increases

9

SECTION 2.3

Note Interest, Additional Interest, Fees and Other Costs and Expenses

10

SECTION 2.4

Payments and Computations, Etc

11

     

ARTICLE III CONDITIONS PRECEDENT

11

SECTION 3.1

Conditions Precedent on the Closing Date

11

SECTION 3.2

Conditions Precedent on each Increase Date

13

     

ARTICLE IV REPRESENTATIONS AND WARRANTIES

15

SECTION 4.1

Representations and Warranties of the Issuer, the Transferor and the Servicer

15

SECTION 4.2

Covenants of the Issuer, the Transferor and the Servicer

24

SECTION 4.3

Periodic Notices and Reports

34

SECTION 4.4

Tax Treatment

38

SECTION 4.5

Board of Directors of Transferor.

38

     

ARTICLE V INDEMNIFICATION; EXPENSES; RELATED MATTERS

40

SECTION 5.1

Indemnities by the Transferor

40

SECTION 5.2

Taxes

41

SECTION 5.3

Indemnities by the Servicer

43

     

ARTICLE VI MISCELLANEOUS

45

SECTION 6.1

Term of Agreement; Survival

45

SECTION 6.2

Waivers; Amendments

45

SECTION 6.3

Notices; Payments

46

SECTION 6.4

Governing Law; Submission to Jurisdiction; Appointment of Service Agent

48

SECTION 6.5

Integration

48

SECTION 6.6

Severability of Provisions

49

SECTION 6.7

Counterparts; Facsimile Delivery

49

SECTION 6.8

Successors and Assigns; Binding Effect; Stapled Transfers of Offered Notes

49

SECTION 6.9

Confidentiality

49

SECTION 6.10

No Bankruptcy Petition Against the Issuer or the Transferor

50

SECTION 6.11

No Recourse Against Issuer

50

SECTION 6.12

Limitation of Liability

50

SECTION 6.13

Amounts Limited to Available Collections

51

 

i

--------------------------------------------------------------------------------

 

 

ARTICLE VII THE AGENT

51

SECTION 7.1

Authorization and Action

51

SECTION 7.2

Delegation of Duties

52

SECTION 7.3

Exculpatory Provisions

52

SECTION 7.4

Reliance

53

SECTION 7.5

Non-Reliance on Agent and Other Investors

53

SECTION 7.6

Reimbursement and Indemnification

53

SECTION 7.7

Agent in its Individual Capacity.

54

SECTION 7.8

Successor Agent

54

 

 

SCHEDULES AND EXHIBITS

 

EXHIBIT A

Increase Notice

EXHIBIT B

Tradenames of Transferor

EXHIBIT C

Permitted Transferee

EXHIBIT D

Senior Facility Requirements

 

SCHEDULE A

Definitions

SCHEDULE 4.1(x)

List of Beneficial Owners of Issuer

SCHEDULE 4.1(ee)

List of Affiliated Agreements

SCHEDULE 4.1(ff)

List of Deposit Accounts

SCHEDULE 4.2(y)

List of Investment Property

 

ii

--------------------------------------------------------------------------------

 

 

This PURCHASE AGREEMENT, dated as of November 16, 2018 (as amended, supplemented
or otherwise modified and in effect from time to time, this “Agreement”), is by
and among TSO-FORTIVA NOTES HOLDCO LP, a Delaware limited partnership, as an
investor (together with its successors and permitted assigns, the “Investors”),
TSO-FORTIVA NOTES HOLDCO LP, as agent (together with its successors and
permitted assigns, the “Agent”), PERIMETER FUNDING CORPORATION, a Nevada
corporation, as transferor (together with its successors and permitted assigns
in such capacity, the “Transferor”), ACCESS FINANCING, LLC, a Georgia
corporation, as servicer (together with its successors and permitted assigns,
the “Servicer”) and PERIMETER MASTER NOTE BUSINESS TRUST, a Nevada business
trust, as issuer (the “Issuer”).

 

W I T N E S S E T H

 

WHEREAS, the Issuer intends to issue Class A-3 Notes, Class A-4 Notes, Class A-5
Notes and Class B Notes (the “Notes”); and

 

WHEREAS, on the terms and subject to the conditions specified in this Agreement,
the Transfer and Servicing Agreement, the Indenture and the Indenture
Supplement, the Transferor will cause the Issuer to issue the Class A-3 Notes,
Class A-4 Notes and Class A-5 Notes (the “Offered Notes”) to the Investors on
the Closing Date;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE I 

DEFINITIONS

 

SECTION 1.1     Defined Terms. Capitalized terms used herein (including in the
preamble and recitals hereof) and not defined herein are defined in, or
incorporated by reference into, the Indenture, the Indenture Supplement or the
Transfer and Servicing Agreement, as applicable. Additionally, the following
terms shall have the following meanings for all purposes of this Agreement:

 

“Agent” is defined in the preamble.

 

“Agent Designee” is defined in Section 4.5(a).

 

“Aggregate Maximum Principal Amount” means Ninety Million Dollars
($90,000,000.00), as such amount may be reduced from time to time in accordance
with the terms hereof or the Series 2017-One Purchase Agreement.

 

“Agreement” is defined in the preamble.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et
seq., as amended.

 

 

--------------------------------------------------------------------------------

 

 

“Board” is defined in Section 4.5(a).

 

“Class A-3 Maximum Principal Amount” means, on any date, an amount not to exceed
the product of (i) (a) if the Senior Advance Rate is less than 70%, the
percentage equivalent of a fraction (A) the numerator of which is equal to 70%
minus the Senior Advance Rate and (B) the denominator of which is equal to 90%
minus the Senior Advance Rate or (b) if the Senior Advance Rate is greater than
or equal to 70%, 0 times (ii) the Maximum Principal Amount on such date, as such
amount may be reduced from time to time in accordance with Section 2.2(d).

 

“Class A-3 Note Rate” is defined in Schedule A attached hereto and made a part
hereof.

 

“Class A-3 Notes” means the Variable Funding Notes, Series 2018-Three, Class
A-3, issued by the Issuer on the Closing Date.

 

“Class A-4 Maximum Principal Amount” means, on any date, an amount not to exceed
the product of (i) 50% times (ii) an amount equal to (a) the Maximum Principal
Amount on such date minus (b) the Class A-3 Maximum Principal Amount on such
date.

 

“Class A-4 Note Rate” is defined in Schedule A attached hereto and made a part
hereof.

 

“Class A-4 Notes” means the Variable Funding Notes, Series 2018-Three, Class
A-4, issued by the Issuer on the Closing Date.

 

“Class A-5 Maximum Principal Amount” means, on any date, an amount not to exceed
(a) the Maximum Principal Amount on such date minus (b) the sum of the Class A-3
Maximum Principal Amount and the Class A-4 Maximum Principal Amount, in each
case on such date.

 

“Class A-5 Note Rate” is defined in Schedule A attached hereto and made a part
hereof.

 

“Class A-5 Notes” means the Variable Funding Notes, Series 2018-Three, Class
A-5, issued by the Issuer on the Closing Date.

 

“Closing Date” means November 16, 2018.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment Percentage” means, for each Investor and for each Class, the
percentage set forth immediately below such Investor’s name on the signature
pages of this Agreement or in any assignment to an Investor in accordance with
the provisions set forth herein; provided, however, that the aggregate
Commitment Percentage with respect to all of the Investors shall at all times
equal 100%.

 

“Debtor Relief Laws” means (i) the Bankruptcy Code and (ii) all other applicable
liquidation, conservatorship, bankruptcy, moratorium, arrangement, receivership,
insolvency, reorganization, suspension of payments, adjustment of debt,
marshalling of assets or similar debtor relief laws of the United States, any
state or any foreign country from time to time in effect affecting the rights of
creditors generally.

 

 

2

--------------------------------------------------------------------------------

 

 

“ERISA” means The Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“Excepted Persons” is defined in Section 6.9.

 

“Excluded Liabilities” is defined in Section 5.1.

 

“Excluded Taxes” means, with respect to any Indemnified Party, (i) any tax
(including any franchise tax) imposed on or measured by the gross or net income
(however denominated), branch profits, gross or net receipts, capital, net worth
or similar items (including any interests, penalties or additions with respect
thereto) of such Indemnified Party by the United States or by the jurisdiction
or political subdivision or taxing authority thereof in which such Indemnified
Party’s principal office or lending offices are located or are resident, managed
or controlled, in which such Indemnified Party or lending office is incorporated
or organized or otherwise doing business, or for which there is a present or
former connection between such jurisdiction, political subdivision or taxing
authority thereof and such Indemnified Party (excluding any connection arising
solely out of the execution, delivery or enforcement of the Transaction
Documents), (ii) in the case of the United States or any state thereof
(including the District of Columbia), any taxes imposed by the United States or
such state by means of withholding at the source unless such withholding results
from a change in applicable law after the date such Indemnified Party becomes
entitled to the benefits of any of the Transaction Documents with respect to the
Class A-3 Note Principal Balance, Class A-4 Note Principal Balance or Class A-5
Note Principal Balance, as applicable, or portion thereof affected by such
change (provided that taxes withheld pursuant to Section 1446 of the Code shall
be Excluded Taxes in any event), (iii) any taxes to which an Indemnified Party
is subject (to the extent of the tax rate then in effect) on the date this
Agreement is executed or to which an Indemnified Party would be subject on such
date if a payment hereunder had been received by such Person on such date, and
with respect to any Indemnified Party that becomes a party hereto after the date
hereof, any taxes to which such Indemnified Party is subject on the date it
becomes a party hereto (other than in each case taxes for which each of the
other Indemnified Parties is entitled to reimbursement pursuant to the terms of
this Agreement), (iv) taxes to which the Indemnified Party becomes subject
subsequent to the date referred to in clause (iii) above as a result of a change
in residence, place of incorporation, or principal place of business of such
Indemnified Party, a change in the branch or lending office of such Indemnified
Party participating in the transactions specified herein or other similar
circumstances or as a result of the recognition by an Indemnified Party of gain
on the sale, assignment or participation by such Indemnified Party of any
interest to which it is entitled hereunder or under the other Transaction
Documents, (v) taxes attributable to such Indemnified Party’s failure to comply
with Section 5.2(b) of this Agreement and (vi) any U.S. federal withholding
taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official governmental interpretations thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

3

--------------------------------------------------------------------------------

 

 

“FICO Score” shall mean, for each Obligor, the credit bureau-based industry
standard score created by Fair Isaac Co. of such Obligor obtained from Equifax,
Inc., Experian Information Solutions, Inc., TransUnion, LLC or Fair Isaac
Corporation at the time of origination of the related Account.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such
accounting profession, in effect from time to time.

 

“Holdings” means Atlanticus Holdings Corporation, a Georgia corporation.

 

“Increase Date” means a date upon which a Note Principal Balance Increase
occurs.

 

“Increase Notice” is defined in Section 2.2(b).

 

“Indemnified Amounts” is defined in Section 5.1.

 

“Indemnified Parties” is defined in Section 5.1.

 

“Indenture” means the Master Indenture, dated as of February 8, 2017, by and
among the Issuer, the Servicer and the Indenture Trustee, as the same may from
time to time be amended, supplemented or otherwise modified in accordance with
its terms and in effect.

 

“Indenture Supplement” means the Series 2018-Three Indenture Supplement, dated
as of November 16, 2018, to the Master Indenture, by and among the Issuer, the
Servicer and the Indenture Trustee, as the same may from time to time be
amended, supplemented or otherwise modified in accordance with its terms and in
effect.

 

“Indenture Trustee” means U.S. Bank National Association, as indenture trustee,
and its successors and permitted assigns in such capacity.

 

“Insolvency Event” means, with respect to a specified Person, (a) the
commencement of an involuntary proceeding in a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property under
any applicable Debtor Relief Law now or hereafter in effect, or the commencement
of a proceeding for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator or similar official for such
Person or for any substantial part of its property, or for the winding-up or
liquidation of such Person’s affairs, and any such proceeding shall remain
undismissed for a period of sixty (60) consecutive days; or (b) the commencement
by such Person of a voluntary case under any applicable Debtor Relief Law now or
hereafter in effect, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such law, or the consent by such Person
to the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator or similar official for such
Person or for any substantial part of its property, or the making by such Person
of any general assignment for the benefit of creditors, or the failure by such
Person generally to pay its debts as such debts become due, or such Person shall
otherwise be dissolved or liquidated, or the taking of action by such Person in
furtherance of any of the foregoing.

 

4

--------------------------------------------------------------------------------

 

 

“Institutional Parties” is defined in Section 4.5(d).

 

“Investors” is defined in the preamble.

 

“Issuer” is defined in the preamble.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

 

“Maximum Principal Amount” means, on any date, an amount equal to (i) the
Aggregate Maximum Principal Amount on such date (after giving effect to any
decreases on such date) minus (ii) the Class A Note Principal Balance (as such
term is defined in the Series 2017-One Supplement), as of such date (after
giving effect to any increases or decreases on such date).

 

“1940 Act” means The Investment Company Act of 1940, as amended.

 

“Note Principal Balance” is defined in the Indenture Supplement.

 

“Note Principal Balance Increase” is defined in the Indenture Supplement.

 

“Notes” is defined in the recitals.

 

“NYC Debt Collector’s Law” means Title 20, subchapter 30, of the New York City
Administrative Code (N.Y. ADC. LAW §§20-488 to -494), as may be amended or
otherwise modified from time to time.

 

“Offered Notes” is defined in the recitals.

 

“Owner Trustee” means Wilmington Trust, National Association, as owner trustee
of the Issuer, and its successors and permitted assigns in such capacity.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 (signed into law October 26, 2001), as amended.

 

“payor” is defined in Section 5.2(a).

 

“Permitted Transferee” means (a) any investment fund managed by TowerBrook
Capital Partners L.P. identified on Exhibit C attached hereto and any entity
directly or indirectly controlled by any one or more of such investment funds,
and (b) each other Person who has been consented to as a potential transferee by
the Transferor (which consent shall not be unreasonably withheld or delayed), in
each case under (a) or (b) other than (i) a member of an expanded group (as
defined in Treasury Regulation section 1.385-1(c)(4) or any successor regulation
then in effect) that includes the Transferor or the Issuer (or an entity which
for U.S. federal income tax purposes is considered the same Person as the
Transferor or the Issuer) other than a member of a consolidated group (as
defined in Treasury Regulation section 1.1502-1(h)) that includes the Transferor
or the Issuer (or an entity which for U.S. federal income tax purposes is
considered the same Person as the Transferor or the Issuer), (ii) a “controlled
partnership” (as defined in Treasury Regulation section 1.385-1(c)(1) or any
successor regulation then in effect) of such expanded group or (iii) a
disregarded entity owned directly or indirectly by a Person described in
preceding clause (i) or (ii).

 

5

--------------------------------------------------------------------------------

 

 

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA.

 

“Program Management Agreement” means the Program Management Agreement dated as
of April 1, 2017 between The Bank of Missouri (as successor in interest to Mid
America Bank and Trust Company) and Atlanticus Services Corporation, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.

 

“Proprietary Information” means (a) confidential or proprietary information
relating to pricing or compensation paid by the Servicer to any third parties
with whom the Servicer has a contractual relationship that directly relates to
the Receivables and the performance by the Servicer or such third parties of
their obligations under such agreements; (b) data on an account-by-account
basis, modeling results or projections, account management strategies; and (c)
other similar information that the Servicer reasonably regards as proprietary to
its business; provided, however, that Proprietary Information shall not include
(i) monthly reports containing complete and accurate data classified according
to the data fields and other categories as set forth in Exhibit C to the
Indenture Supplement and (ii) the tax treatment and tax structure of the
transactions contemplated herein.

 

“Receivable Sales Agreement” means the Amended and Restated Receivable Sales
Agreement dated as of April 1, 2017 between The Bank of Missouri (as successor
in interest to Mid America Bank and Trust Company) and the Seller, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.

 

“recipient” is defined in Section 5.2(a).

 

“Reportable Event” is defined in Title IV of ERISA.

 

“Requirements of Law” means, with respect to any Person, the certificate of
incorporation or articles of association and by-laws or other organizational or
governing documents of such Person, and any Law applicable to or binding upon
such Person or to which such Person is subject.

 

“Seller” means Fortiva Funding, LLC, a Georgia limited liability company, and
its successors and permitted assigns.

 

“Senior Advance Rate” means as of any date of determination, the greater of (i)
the effective advance rate as of the initial Increase Date (as defined in the
Series 2018-Two Purchase Agreement) and (ii) the effective advance rate for the
Series 2018-Two Notes as of such date. .

 

“Series 2017-One Closing Date” shall mean February 8, 2017.

 

“Series 2017-One Purchase Agreement” means the Purchase Agreement dated as of
February 8, 2017 by and among TSO-Fortiva Notes Holdco LP, TSO-Fortiva
Certificate Holdco LP, the Transferor, the Servicer and the Issuer, as amended,
restated or otherwise modified from time to time in accordance with its terms.

 

6

--------------------------------------------------------------------------------

 

 

“Series 2017-One Supplement” means the Amended and Restated Series 2017-One
Supplement, dated as of June 11, 2018, to the Master Indenture, by and among the
Issuer, the Servicer and the Indenture Trustee, as the same may from time to
time be amended, supplemented or otherwise modified in accordance with its terms
and in effect.

 

“Series 2018-One Purchase Agreement” means the Class A Note Purchase Agreement
dated as of June 11, 2018 by and among the purchasers parties thereto, Credit
Suisse AG, New York Branch, as administrative agent, the Transferor, the
Servicer, the Issuer and the Seller, as amended, restated or otherwise modified
from time to time in accordance with its terms.

 

“Series 2018-Two Purchase Agreement” means the Class A Note Purchase Agreement
dated as of November 16, 2018 by and among the purchasers parties thereto,
JPMorgan Chase Bank, National Association, as administrative agent, the
Transferor, the Servicer and the Issuer, as amended, restated or otherwise
modified from time to time in accordance with its terms.

 

“Servicer” is defined in the preamble.

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities as such
value is established and liabilities evaluated for purposes of Section 101(32)
of the Bankruptcy Code, (b) the present fair salable value of the property of
such Person in an orderly liquidation of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person believes it is able to
realize upon its property and pay its debts and other liabilities as they mature
in the normal course of business, (d) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, and (e) such Person is not
engaged in business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s property would constitute unreasonably
small capital.

 

“Stapled Transfer” is defined in Section 6.8.

 

“Support Letter” means the Support Letter, dated as of November 16, 2018,
executed by Holdings in favor of the Agent, as the same may from time to time be
amended, supplemented or otherwise modified in accordance with its terms and in
effect.

 

“Target Proceeds Amount” is defined in Schedule A attached hereto and
incorporated herein.

 

“Taxes” is defined in Section 5.2(a).

 

“TCP” is defined in Section 4.5(c).

 

“Termination Date” is defined in Section 6.1.

 

7

--------------------------------------------------------------------------------

 

 

“Transaction Documents” means, collectively, this Agreement, the Offered Notes,
the Indenture, the Indenture Supplement, the Transfer and Servicing Agreement,
the Trust Agreement, the Administration Agreement, the Class B Note Purchase
Agreement, the Support Letter, the Receivables Purchase Agreement and all other
agreements heretofore or hereafter executed or delivered to the Agent and/or the
Investors in connection with any of the foregoing or the Offered Notes, in each
case, as the same may be amended, restated, supplemented or otherwise modified
from time to time in accordance with its terms.

 

“Transfer and Servicing Agreement” means the Transfer and Servicing Agreement,
dated as of February 8, 2017, by and among the Transferor, the Issuer, the
Servicer and the Indenture Trustee, as the same may from time to time be
amended, supplemented or otherwise modified in accordance with its terms and in
effect.

 

“Transferor” is defined in the preamble.

 

“Trust Account” means any bank, trust or other depository account of the Issuer,
in each case together with all sub-accounts thereof and all separate accounts
ledgered as sub-accounts thereof.

 

“UCC” means the applicable Uniform Commercial Code.

 

SECTION 1.2     Other Terms. All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant thereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined
herein, and accounting terms partly defined herein to the extent not defined,
shall have the respective meanings given to them under, and shall be construed
in accordance with, GAAP; (b) terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9; (c) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (d) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement (or the certificate or other document in which they are used) as
a whole and not to any particular provision of this Agreement (or such
certificate or document); (e) references to any Section, Schedule or Exhibit are
references to Sections, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, Section, clause or other subdivision within any Section or
definition refer to such paragraph, Section, clause or other subdivision of such
Section or definition; (f) the term “including” means “including without
limitation”; (g) references to any Law refer to that Law as amended from time to
time and include any successor Law; (h) references to any agreement refer to
that agreement as from time to time amended or supplemented or as the terms of
such agreement are waived or modified in accordance with its terms; (i)
references to any Person include that Person’s successors and permitted assigns;
and (j) headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 

SECTION 1.3     Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

8

--------------------------------------------------------------------------------

 

 

ARTICLE II

PURCHASE AND SALE

 

SECTION 2.1     Purchase and Sale of the Offered Notes . (a) The closing of the
purchase and sale of the Offered Notes shall take place on the Closing Date.

 

(a)     On the Closing Date, the Transferor agrees to cause the Issuer to issue
to the Investors, in the name of the Agent, the Offered Notes.

 

(b)     On the Closing Date, the Transferor will cause the Class A-3 Notes,
Class A-4 Notes and Class A-5 Notes, each dated the Closing Date, to be
delivered to the Agent, registered in the name of the applicable Investors, on
behalf of the Investors, having a maximum principal amount up to the Class A-3
Maximum Principal Amount, Class A-4 Maximum Principal Amount and Class A-5
Maximum Principal Amount, respectively, duly authenticated in accordance with
the provisions of the Indenture.

 

(c)     On the terms and subject to the conditions specified in this Agreement
and the Indenture Supplement, the Investors, from time to time during the period
from the Closing Date to the last day of the Revolving Period, shall acquire
Note Principal Balance Increases by providing funds to the Transferor, on behalf
of the Issuer.

 

SECTION 2.2     Purchases of Note Principal Balance Increases. (a) On the terms
and subject to the conditions hereof, including Article III, in consideration
for the sale of the Offered Notes by the Transferor to the Investors hereunder
from time to time during the Revolving Period, on request of the Transferor on
behalf of the Issuer in accordance with Section 2.2(b), the Investors shall pay
to the Issuer an amount equal in each instance to the lesser of (i) the amount
requested by the Issuer, (ii) the largest amount that will not cause the Class A
Note Principal Balance to exceed the Maximum Principal Amount and (iii) the
largest amount for each Class of Offered Notes that will not cause the Class A-3
Note Principal Balance, the Class A-4 Note Principal Balance or the Class A-5
Note Principal Balance to exceed the Class A-3 Maximum Principal Amount, Class
A-4 Maximum Principal Amount or Class A-5 Maximum Principal Amount,
respectively, at such time.

 

(a)     The purchase of each Note Principal Balance Increase shall be made
pursuant to the terms of an increase notice (the “Increase Notice”) in a form
substantially similar to that attached hereto as Exhibit A, delivered by the
Transferor, on behalf of the Issuer, to the Agent not later than 2:00 p.m. (New
York City time) on a Business Day which is not later than ten (10) Business Days
prior to the proposed Increase Date. Each such notice shall specify (i) the
aggregate amount of the Note Principal Balance Increase with regard to the Class
A-3 Notes, Class A-4 Notes and/or Class A-5 Notes, as applicable, which amount
must (A) satisfy the applicable minimum requirement set forth below and (B) be
allocated on a pro rata basis among the Notes which are available to be
increased as of such date, and (ii) the proposed Increase Date. Any such notice,
once given, shall be irrevocable. The Issuer shall deliver no more than two such
notices to the Agent in any calendar month, and each amount specified in any
such notice must be in an aggregate amount of not less than $1,000,000. On the
date of purchase of the Note Principal Balance Increase, each Investor shall,
upon satisfaction of the applicable conditions set forth in Article III, make
available to the Transferor, on behalf of the Issuer, in same day funds, at such
bank or other location reasonably designated by the Transferor, on behalf of the
Issuer, in its Increase Notice given pursuant to this Section 2.2(b), an amount
equal to its Commitment Percentage of the Note Principal Balance Increase.

 

9

--------------------------------------------------------------------------------

 

 

(b)     The Issuer may prepay all or any portion of the Note Principal Balance
at any time upon three (3) Business Days notice to the Agent. Any such repayment
amount shall be applied as follows:

 

(i)     first, to the extent available, an amount equal to the Class A-3 Note
Principal shall be applied to repay the Class A-3 Note Principal Balance;

 

(ii)     second, once the Class A-3 Note Principal Balance has been reduced to
zero, to the extent available, an amount equal to the Class A-4 Note Principal
shall be applied to repay the Class A-4 Note Principal Balance; and

 

(iii)     third, once the Class A-4 Note Principal Balance has been reduced to
zero, to the extent available, an amount equal to the Class A-5 Note Principal
shall be applied to repay the Class A-5 Note Principal Balance.

 

(c)      When any portion of the Note Principal Balance has been repaid on the
Class A-3 Notes, the Class A-3 Maximum Principal Amount shall automatically be
reduced by such amount. Notwithstanding any provision to the contrary herein or
in any other Transaction Document, when the Class A-3 Note Principal Balance has
been reduced to zero, the Class A-3 Maximum Principal Amount shall automatically
be reduced to zero. In the event that the Senior Advance Rate increases, (i) the
Class A-3 Maximum Principal Amount shall automatically be reduced in accordance
with the definition thereof and (ii) the Class A-3 Note Principal Balance shall
be reduced and each of the Class A-4 Note Principal Balance and the Class A-5
Note Principal Balance shall be increased automatically to reflect a pro rata
distribution of the Class A Note Principal Balance in accordance with the
relative amounts of the Class A-3 Maximum Principal Amount, the Class A-4
Maximum Principal Amount and the Class A-5 Maximum Principal Amount.

 

(d)     In the event the Issuer prepays all or a portion of the Class A Note
Principal Balance other than (i) with proceeds of a Senior Facility, or (ii) in
accordance with Sections 4.01(b), 4.05(a)(xiv) or 4.05(b)(ii) of the Indenture
Supplement, the Maximum Principal Amount shall automatically be reduced in part
or in whole by the amount of such prepayment. Each such reduction shall be
irrevocable.

 

(e)     To the extent that there is a Net Eligible Receivables Balance
Deficiency (subject to Transferor’s ability to transfer additional Eligible
Receivables to the Issuer to cure such deficiency) as evidenced by any report
delivered to Agent pursuant to Section 4.3(a)(iii) hereof or any information
requested by Agent pursuant to Section 4.3(a)(vi) hereof, or as otherwise known
to Issuer or Transferor at any time, the Issuer shall repay the amount of such
Net Eligible Receivables Balance Deficiency on the next Distribution Date.

 

10

--------------------------------------------------------------------------------

 

 

SECTION 2.3     Note Interest, Additional Interest, Fees and Other Costs and
Expenses. (a) The Issuer shall pay, as and when due in accordance with the
Indenture Supplement and this Agreement, the Class A-3 Monthly Interest, the
Class A-4 Monthly Interest, the Class A-5 Monthly Interest, the Class A-3
Additional Interest, the Class A-4 Additional Interest, the Class A-5 Additional
Interest and all amounts payable by it pursuant to Section 2.3(c) below and
Article V, if any.

 

(a)     In the event that the Issuer repays all or any portion of the Note
Principal Balance on or before February 8, 2020, other than (i) with proceeds of
a Senior Facility or (ii) pursuant to Sections 4.01(b), 4.05(a)(xiv) or
4.05(b)(ii) of the Indenture Supplement, the Issuer shall pay to the Agent on
behalf of the Investors an amount equal to the Target Proceeds Amount in
accordance with the Indenture Supplement.

 

(b)     Transferor shall reimburse the Agent for all out-of-pocket costs and
expenses incurred by the Agent and its Affiliates on behalf of the Investors in
connection with the routine administration of this Agreement and the other
Transaction Documents, including, without limitation, legal expenses and
reasonable attorneys’ fees; provided, that Transferor’s reimbursement obligation
for such costs and expenses shall not exceed Twenty-Five Thousand and No/100
Dollar ($25,000.00) per annum in the aggregate when combined with the amounts
due and payable by the Issuer or the Transferor, as applicable, pursuant to
Section 4.2(d) and pursuant to the Series 2017-One Purchase Agreement.

 

(c)     The Class A Notes shall be due and payable in full on the Commitment
Termination Date.

 

SECTION 2.4     Payments and Computations, Etc. All amounts to be paid or
deposited by the Transferor or the Servicer hereunder shall be paid or deposited
in accordance with the terms hereof no later than 3:00 p.m. (New York City time)
on the day when due in same day funds; if such amounts are payable to the
Investors they shall be paid or deposited in the account indicated under the
heading “Payment Information” in Section 6.3, until otherwise notified by the
Agent. All computations of per annum fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed. Any computations by the Investors of amounts
payable under Article V shall be supported by a certificate prepared in good
faith setting forth the basis and the calculation of the amount (in reasonable
detail) of each request by the Investors, shall be binding upon the Issuer and
the Transferor absent manifest error, and the Investors shall deliver a copy
thereof to the Transferor and the Servicer. Nothing in this Section 2.4 shall be
deemed to require the Issuer or the Transferor to pay any amount to the
Investors to the extent the Investors have been compensated therefor under
another provision of this Agreement or to the extent such amount is already
reflected in the computations of Class A-3 Additional Interest, Class A-4
Additional Interest, Class A-5 Additional Interest or any other fees hereunder.

 

ARTICLE III 
CONDITIONS PRECEDENT

 

SECTION 3.1     Conditions Precedent on the Closing Date. This Agreement shall
become effective on the Closing Date upon the satisfaction of the following
conditions:

 

(a)     the Agent shall have received the items listed below:

 

(i)     A copy of this Agreement duly executed by the Transferor, the Issuer and
the Servicer;

 

11

--------------------------------------------------------------------------------

 

 

(ii)     Officer’s Certificates of each of the Seller, the Transferor, the
Issuer, Holdings and the Servicer, each dated the date of this Agreement,
certifying (1) the names and true signatures of the incumbent officers of such
Person authorized to sign this Agreement (if such Person is a party hereto) and
the other documents to be delivered by it hereunder (on which certificate the
Agent and the Investors may conclusively rely until such time as the Agent and
the Investors shall receive from the Seller, the Transferor, the Issuer,
Holdings or the Servicer, as the case may be, a revised certificate meeting the
requirements of this paragraph (b)(ii)), (2) that the copy of the certificate of
incorporation or formation, as applicable, and limited liability company
agreement or by-laws, as applicable, of each of the Seller, the Transferor,
Holdings and the Servicer and the Nevada certificate of trust and the Trust
Agreement, in the case of the Issuer, attached thereto is a complete and correct
copy and such document has not been amended, modified or supplemented and is in
full force and effect, and (iii) to the extent applicable, the resolutions of
such Person’s board of directors approving and authorizing the execution,
delivery and performance by such Person of the Transaction Documents to which
such Person is a party and the documents related thereto;

 

(iii)     A good standing certificate for the Seller issued by the Secretary of
State of Georgia, a good standing certificate for the Transferor issued by the
Secretary of State of Nevada, a good standing certificate for the Issuer issued
by the Secretary of State of Nevada, a good standing certificate for the
Servicer issued by the Secretary of State of Georgia, and a good standing
certificate for Holdings issued by the Secretary of State of Georgia;

 

(iv)     Acknowledgment copies of proper financing statements (Form UCC-1)
naming (i) the Account Owner as the debtor with respect to the Receivables and
such other related property, and the Seller as secured party, (ii) the Seller as
the debtor with respect to the Receivables and such other related property, and
the Transferor as secured party, (iii) the Transferor as the debtor with respect
to the Receivables and such other related property, and the Issuer as the
secured party and (iv) the Issuer as the debtor with respect to the Receivables
and such other related property, and the Indenture Trustee, as the secured
party, or other similar instruments or documents as may be necessary or in the
reasonable opinion of the Agent desirable under the UCC of all appropriate
jurisdictions or any comparable law to evidence the perfection of the Indenture
Trustee’s interest in the Receivables and such other related property;

 

(v)     Acknowledgment copies of proper financing statements, if any, necessary
to release and terminate all security interests and other rights of any Person
in the property transferred to the Issuer;

 

(vi)     Certified copies of request for information or copies (Form UCC-11) (or
a similar search report certified by parties reasonably acceptable to the Agent)
dated a date reasonably prior to the Closing Date listing all effective
financing statements which name the Issuer, the Account Owner, the Seller and
the Transferor (under its present name and any previous names) as debtor and
which are filed with respect to the Issuer, the Account Owner, the Seller and
the Transferor, together with copies of such financing statements, and such
search report shall show no Liens on the Trust Estate (other than Permitted
Liens);

 

12

--------------------------------------------------------------------------------

 

 

(vii)     An executed copy of the Indenture, the Indenture Supplement, the
Support Letter and an executed or a certified copy of each of the other
Transaction Documents executed by the Seller, the Issuer, the Transferor and the
Servicer;

 

(viii)     The Offered Notes duly executed by the Issuer and duly authenticated
by the Indenture Trustee and issued in the name of the Agent on behalf of the
Investors pursuant to the Indenture Supplement; and

 

(ix)     (A) Opinion of Rosalind Drakeford, Assistant General Counsel for
Atlanticus, Seller and Holdings, relating to certain corporate matters;

 

(B)     Opinion of Fennemore Craig P.C., special Nevada Counsel to the
Transferor and the Issuer, relating to due authorization and the conveyance of
Receivables;

 

(C)     Opinion of Orrick, Herrington & Sutcliffe LLP (“Orrick”), special New
York counsel to the Servicer, the Transferor and the Issuer, with respect to the
enforceability of certain agreements;

 

(D)     Opinion of Chapman and Cutler, counsel to the Indenture Trustee,
regarding organization, authority, due execution, enforceability, certain other
corporate matters with respect to the Indenture Trustee;

 

(E)     Opinion of Richards Layton and Finger, counsel to the Owner Trustee,
regarding certain corporate matters;

 

(F)     Opinion of Orrick with respect to creation of security interest granted
by the Issuer to the Indenture Trustee for the benefit of the Noteholders under
the Indenture;

 

(G)     Opinion of Burr & Forman LLP, regarding perfection of security interest
granted by the Seller to the Transferor;

 

(H)     Opinion of Orrick regarding true sale of receivables by the Seller to
the Transferor under the Receivables Purchase Agreement;

 

(I)     Opinion of Orrick regarding substantive consolidation;

 

(J)     Opinion of Orrick to the effect that, for U.S. federal income tax
purposes, the Issuer will not be treated as an association or publicly traded
partnership taxable as a corporation; and

 

13

--------------------------------------------------------------------------------

 

 

(K)     Opinion of Orrick regarding certain receivership matters in connection
with the transfer of Receivables to the Seller from The Bank of Missouri.

 

SECTION 3.2     Conditions Precedent on each Increase Date. On any Increase
Date, each Investor shall purchase and pay for the initial Note Principal
Balance Increase, in the case of the Initial Funding Date, or any Note Principal
Balance Increases, in the case of any Increase Date, provided that each of the
following conditions have been satisfied or waived.

 

(a)     Not less than ten (10) Business Days prior to the proposed Increase
Date, the Agent shall have received a duly completed Increase Notice.

 

(b)     On the Increase Date, the following statements shall be true and the
Transferor, the Issuer and the Servicer shall be deemed to have certified, each
as to itself only and not as to any other, that:

 

(i)     Its representations and warranties contained in Section 4.1 and each
other Transaction Document are true and correct on and as of such day as though
made on and as of such date;

 

(ii)     With respect to the Issuer, no event has occurred and is continuing, or
would result from such Transaction which constitutes an Early Redemption Event;

 

(iii)     On and as of such day, after giving effect to such purchase of the
Note Principal Balance Increase, the Class A-3 Note Principal Balance, Class A-4
Note Principal Balance and Class A-5 Note Principal Balance will not exceed the
Class A-3 Maximum Principal Amount, Class A-4 Maximum Principal Amount and Class
A-5 Maximum Principal Amount, respectively;

 

(iv)     On and as of such day, it has performed all of the agreements contained
in this Agreement and each other Transaction Document to which it is a party to
be performed by such person at or prior to such day and to the extent each is a
party thereto;

 

(v)     No Law shall prohibit, and no order, judgment or decree of any federal,
state or local court or governmental body, agency or instrumentality shall
prohibit or enjoin, the paying of such Note Principal Balance Increase by the
Investors in accordance with the provisions hereof;

 

(vi)     With respect to the Issuer, no Class A-3 Monthly Interest, Class A-4
Monthly Interest, Class A-5 Monthly Interest, Class A-3 Additional Interest,
Class A-4 Additional Interest, Class A-5 Additional Interest, other fees and
costs due and payable to the Investors pursuant to this Agreement and the other
Transaction Documents or any unreimbursed Reduction Amounts shall be outstanding
as of such Increase Date;

 

(vii)     The Revolving Period is in effect;

 

(viii)     No suit, action or other proceeding, investigation or injunction, or
final judgment relating thereto, shall be pending or, to its knowledge,
threatened before any court or governmental agency, seeking to restrain or
prohibit or to obtain damages or other relief in connection with any of the
Transaction Documents, the Receivable Sales Agreement, the Program Management
Agreement or the consummation of the transactions contemplated thereby;

 

14

--------------------------------------------------------------------------------

 

 

(ix)     The Credit Card Guidelines shall not have been amended or otherwise
modified in a manner that could reasonably be expected to have a Material
Adverse Effect on the Issuer or the Receivables;

 

(x)     Both before and immediately following such purchase, (a) the Class B
Note Principal Balance shall be no less than 5% of the sum of (i) the Note
Principal Balance and (ii) the outstanding principal balance of the Series
2018-Two Notes; and (b) the Series Adjusted Subordinated Transferor Amount shall
be no less than Series Required Transferor Amount;

 

(xi)     Both before and immediately following such purchase, the aggregate
unpaid principal balance of all Series of Notes issued under the Indenture or
any Indenture Supplement shall not exceed the Net Eligible Receivables Balance
as of such date;

 

(xii)     All conditions precedent to a “Note Principal Balance Increase” under
Series 2017-One set forth in the Series 2017-One Purchase Agreement have been
satisfied or waived; and

 

(xiii)     With respect to the Initial Funding Date, certificates of the chief
financial officer (or, in the absence of a chief financial officer, the chief
executive officer) of the Transferor, in his or her capacity as such and not in
his or her individual capacity, in form and substance satisfactory to the Agent
in its sole discretion (each, a “Solvency Certificate”) certifying that the
Transferor and the Issuer will be Solvent following the consummation on the
Initial Funding Date of the transactions contemplated by this Agreement, the
Indenture, the Indenture Supplement and the other Transaction Documents to which
it is a party, including the transfer by the Transferor to the Issuer of the
Transferred Assets.

 

 

ARTICLE IV 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1     Representations and Warranties of the Issuer, the Transferor and
the Servicer. As of the Closing Date and as of any Increase Date, each of the
Transferor, the Issuer and the Servicer, as to itself only and not as to any
other, represents and warrants to the Agent, the Investors, that all
representations and warranties made by it in this Section 4.1, with respect to
itself, are true and correct as of such day as though made on and as of such
day:

 

(a)     Organization and Good Standing. The Transferor is a corporation duly
organized and validly existing in good standing under the laws of the State of
Nevada. The Servicer is a corporation duly organized and validly existing in
good standing under the laws of the State of Georgia. Each of the Transferor and
the Servicer has full corporate power, authority and legal right to execute,
deliver and perform its obligations under this Agreement and any other
Transaction Documents to which it is a party. The Issuer is a business trust
duly organized and validly existing in good standing under the laws of the State
of Nevada and has full power, authority and legal right to (i) execute, deliver
and perform its obligations under this Agreement and any other Transaction
Documents to which it is a party, (ii) own its properties and assets (including,
without limitation, the Trust Estate) and carry on its business as now being
conducted and as contemplated in the Transaction Documents, (iii) consummate the
transactions contemplated under the Transaction Documents to which it is a party
and (iv) grant the Liens with regard to the Trust Estate pursuant to the
Transaction Documents to which it is a party.

 

15

--------------------------------------------------------------------------------

 

 

(b)     Due Qualification. Each of the Issuer, the Transferor and the Servicer,
as applicable, is duly qualified to do business and is in good standing as a
business trust or a corporation, as applicable, and has obtained all necessary
licenses and approvals with respect thereto, in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have a
Material Adverse Effect on the Issuer, the Transferor or the Servicer, as
applicable.

 

(c)     Due Authorization. The execution and delivery by the Issuer, the
Transferor and the Servicer, as applicable, of this Agreement and the other
Transaction Documents to which it is a party, and the consummation by the
Issuer, the Transferor and the Servicer, as applicable, of the transactions
provided for in this Agreement and the other Transaction Documents to which it
is a party have been duly authorized by the Issuer, the Transferor and the
Servicer, as applicable, by all necessary action on the part of the Issuer, the
Transferor and the Servicer, as the case may be.

 

(d)     No Violation. The execution and delivery by it of this Agreement and the
other Transaction Documents to which it is a party, the performance by it of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof applicable to the Issuer, the Transferor or the Servicer, as
the case may be, will not conflict with, result in any breach of any of the
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under, or an event, fact, condition or circumstance which,
with notice or passage of time, or both, would constitute or result in a
conflict, breach or default under, any Requirements of Law applicable to the
Issuer, the Transferor or the Servicer, as applicable, the Nevada certificate of
trust or the Trust Agreement of the Issuer or any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Issuer, the
Transferor or the Servicer, as applicable, is a party or by which it or any of
its respective property is bound.

 

(e)     Binding Obligation. This Agreement and the other Transaction Documents
to which it is a party constitute legal, valid and binding obligations of the
Issuer, the Transferor and the Servicer, as applicable, enforceable against such
party in accordance with their respective terms, except as enforceability may be
limited by applicable Debtor Relief Laws or other similar laws now or hereafter
in effect, affecting the enforcement of the rights of creditors generally and
except as such enforceability may be limited by general principles of equity
(whether considered in a proceeding at law or in equity).

 

16

--------------------------------------------------------------------------------

 

 

(f)     No Proceedings. There are no proceedings or investigations pending or,
to the knowledge of the Issuer, the Transferor or the Servicer, as applicable,
threatened, against the Issuer, the Transferor or the Servicer, as applicable,
nor, to the knowledge of the Issuer, the Transferor or the Servicer, are there
any proceedings or investigations pending or threatened against the Account
Owner, before any court, regulatory body, administrative agency, or other
tribunal or governmental instrumentality (i) asserting the invalidity of this
Agreement or the other Transaction Documents to which it is a party, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or the other Transaction Documents to which it is a party, (iii)
seeking any determination or ruling that, in the reasonable judgment of the
Issuer, the Transferor or the Servicer, as applicable, would materially and
adversely affect the performance by the Issuer, the Transferor or the Servicer,
as applicable, of its obligations under this Agreement or the other Transaction
Documents to which it is a party, (iv) seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement or the other Transaction Documents to which it is a party, (v) seeking
any determination or ruling that, if adversely determined, would materially and
adversely affect the condition (financial or otherwise), business, properties or
operations of the Issuer, the Transferor or the Servicer, as applicable. None of
the Issuer, the Transferor or the Servicer or, to the knowledge of the Issuer,
the Transferor or the Servicer, the Account Owner, is party or subject to any
order, writ, injunction, judgment or decree of any Governmental Authority, nor
is there any action, suit, proceeding, inquiry or investigation by any
Governmental Authority, in either case, that could reasonably be expected to
prevent or materially delay the consummation by the Issuer, the Transferor, the
Servicer or the Account Owner of the transactions contemplated herein and in the
Transaction Documents. None of the Issuer, the Transferor or the Servicer or, to
the knowledge of the Issuer, the Transferor or the Servicer, the Account Owner,
has any existing accrued and/or unpaid penalties, fines or sanctions imposed by
and owing to any Governmental Authority or any other governmental payee, and in
the case of the Servicer only, which is not currently being contested in good
faith by appropriate proceedings and against which adequate reserves have been
established in accordance with GAAP consistently applied.

 

(g)     All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or of any Governmental Authority required to be
obtained by the Transferor, the Issuer and the Servicer, as applicable, on or
prior to the date hereof in connection with the execution and delivery by the
Transferor, the Issuer and the Servicer, as applicable, of this Agreement and
the other Transaction Documents to which it is a party, the performance by the
Transferor, the Issuer and the Servicer, as applicable, of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party and the fulfillment by the Transferor, the Issuer and the Servicer of
the terms hereof and thereof applicable to the Transferor, the Issuer or the
Servicer, as applicable, have been obtained and are in full force and effect.

 

(h)     Solvency: Transferor. Each of the Transferor and the Issuer will be
Solvent following the consummation on each Increase Date of the transactions
contemplated by this Agreement, the Indenture, the Indenture Supplement and the
other Transaction Documents to which it is a party, including the transfer by
the Transferor to the Issuer of the Transferred Assets. The transfers of the
Receivables to the Issuer for the benefit of the Noteholders are not being made
by the Transferor with actual intent to hinder, delay or defraud itself or its
creditors.

 

17

--------------------------------------------------------------------------------

 

 

(i)     Taxes. The Transferor and the Issuer have filed or caused to be filed
all Tax returns (federal, state and local) required to be filed. The Transferor
and the Issuer have paid or caused to be paid all present Taxes, assessments and
other governmental charges made against it or any of its property (other than
any amount of Tax the validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
accordance with generally accepted accounting principles have been provided on
the books of the Transferor), and, to the best of the Transferor’s and the
Issuer’s knowledge, no Tax lien has been filed and no claim is being asserted,
with respect to any such Tax, fee or other charge.

 

(j)     ERISA. The Transferor, the Issuer and their respective ERISA benefit
plans are in compliance with ERISA in all material respects.

 

(k)     Use of Proceeds. Neither the Transferor nor the Issuer is engaged in the
business of extending credit for the purposes of purchasing or carrying margin
stock, and no proceeds of any acquisition of an interest in the Notes, directly
or indirectly, will be used for a purpose that violates, or would be
inconsistent with, Regulations T, U and X promulgated by the Federal Reserve
Board from time to time.

 

(l)     Reports Accurate. No information, exhibit, financial statement,
document, book, record or report furnished by the Transferor, the Issuer or the
Servicer, as applicable, to the Agent in connection with this Agreement, any
other Transaction Documents to which it is a party or any transaction
contemplated hereby is inaccurate in any material respect as of the date it is
dated or as of the date so furnished, and no such document contains any untrue
statement of a material fact or omits to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

 

(m)     Place of Business. As of the Closing Date, the principal place of
business and chief executive office of the Transferor is located at 101
Convention Drive, Suite 850-20A, Las Vegas, Nevada 89109, the principal place of
business and chief executive office of the Issuer is located at 3993 Howard
Hughes Parkway, Suite 250, Las Vegas, Nevada 89169, and the principal place of
business and chief executive office of the Servicer is located at Five Concourse
Parkway, Suite 300, Atlanta, Georgia 30346, and the office where the Servicer
keeps all of the instruments, documents, agreements, books and records relating
to the Accounts and the Receivables is located in DeKalb County, Georgia.

 

(n)     Tradenames. As of the Closing Date, the Transferor has, within the last
five (5) years, operated only under the tradenames identified in Exhibit B
hereto, and, within the last five (5) years, has not changed its name, merged
with or into or consolidated with any other corporation or been the subject of
any bankruptcy, insolvency or similar proceeding applicable to the Transferor.

 

(o)     Value. The Transferor has received or will receive reasonably equivalent
value in return for the transfer of its interest in the Receivables and the
other property transferred pursuant to the Transfer and Servicing Agreement.

 

(p)     Security Interest. The Transferor has granted a security interest (as
defined in the UCC) to the Issuer in the Receivables, which is enforceable in
accordance with applicable law. The Issuer has granted a security interest (as
defined in the UCC) to the Indenture Trustee, in the Receivables, which is
enforceable in accordance with applicable law. The Indenture Trustee has a first
priority perfected security interest in the Receivables. All filings (including,
without limitation, such UCC filings) as are necessary in any jurisdiction to
perfect the interest of the Indenture Trustee in the Receivables have been made.
As of the Closing Date, no financing statement naming the Issuer as “Debtor” and
relating to any of the Trust Estate is on file in any public office except those
on behalf of the Indenture Trustee and those related to the Permitted Liens. As
of the Closing Date, the Issuer is not party to any agreement, document or
instrument that conflicts with this Section 4.1(p).

 

18

--------------------------------------------------------------------------------

 

 

(q)     Investment Company Act. Neither the Transferor nor the Issuer is or is
controlled by, an “investment company” within the meaning of the 1940 Act.

 

(r)     No Early Redemption Event or Event of Default. After giving effect to
issuance of the Notes, and the purchase on each Increase Date of each Note
Principal Balance Increase, no Early Redemption Event (with respect to the
Issuer under Series 2017-One or Series 2018-Three), Event of Default (with
respect to Series 2017-One or Series 2018-Three) or Servicer Default (with
respect to the Servicer) has occurred and is continuing, and no event, act or
omission has occurred and is continuing which, with the lapse of time, the
giving of notice or both, would constitute such an Early Redemption Event (with
respect to the Issuer under Series 2017-One or Series 2018-Three), Event of
Default (with respect to Series 2017-One or Series 2018-Three) or Servicer
Default (with respect to the Servicer).

 

(s)     No Registration under the Securities Act, Trust Indenture Act. With
respect to the Issuer, it is not necessary in connection with the offer, sale
and delivery of the Offered Notes to the Investors to register the Offered Notes
under the Securities Act. With respect to the Issuer, the Indenture and the
Indenture Supplement are not required to be qualified under the Trust Indenture
Act of 1939.

 

(t)     Additional Representations and Warranties. The representations and
warranties of the Transferor in the Transfer and Servicing Agreement, with
regard to itself as Transferor and with respect to the Receivables (individually
and in the aggregate), are true and correct as of the applicable date set forth
in the Transfer and Servicing Agreement. The representations and warranties of
the Servicer in the Indenture, the Indenture Supplement and the Transfer and
Servicing Agreement, with regard to itself as Servicer, are true and correct as
of the applicable date set forth in the Indenture, the Indenture Supplement or
the Transfer and Servicing Agreement. The representations and warranties of the
Issuer in the Indenture, the Indenture Supplement and the Transfer and Servicing
Agreement with regard to itself as Issuer, are true and correct as of the
applicable date set forth in the Indenture, the Indenture Supplement or the
Transfer and Servicing Agreement.

 

(u)     Credit Card Guidelines. Since December 16, 2016, there have been no
material changes in the Credit Card Guidelines other than as permitted
hereunder.

 

(v)     Liens. Except as set forth herein or in the other Transaction Documents,
the execution and delivery by it of this Agreement and the other Transaction
Documents to which it is a party, the performance by it of the transactions
contemplated hereby and thereby and the fulfillment of the terms hereof and
thereof applicable to the Issuer will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of the Issuer.

 

19

--------------------------------------------------------------------------------

 

 

(w)     Transfer and Servicing Agreement. The Transfer and Servicing Agreement
is the only agreement pursuant to which the Issuer purchases the Receivables and
the related Transferred Assets. The Issuer has furnished to the Agent a true,
correct and complete copy of the Transfer and Servicing Agreement. The purchase
by the Issuer under the Transfer and Servicing Agreement constitutes a sale or
the grant of a security interest enforceable against creditors of the
Transferor. There is no provision in the Transfer and Servicing Agreement that
would restrict the ability of the Issuer to collaterally assign its rights
thereunder to the Indenture Trustee.

 

(x)     Subsidiaries, Capitalization and Ownership Interests. The Issuer has no
subsidiaries as of the Closing Date. The outstanding equity interests in the
Issuer are directly owned (both beneficially and of record) by the Transferor.
The outstanding ownership or voting interests of the Issuer have been duly
authorized and validly issued. Schedule 4.1(x) attached hereto, lists all
beneficiaries, administrators, managers or managing members or directors of the
Issuer as of the Closing Date. Except as disclosed pursuant to Section 4.1(ff),
the Issuer does not (i) own any Investment Property or (ii) own any interest or
participate or engage in any joint venture, partnership or similar arrangements
with any Person.

 

(y)     Title to Receivables. Upon the sale of the Receivables to the Issuer
pursuant to the Transfer and Servicing Agreement, the Issuer will be the lawful
owner of, and have good title to, or have security interest in, each Receivable,
free and clear of any Liens (other than Permitted Liens).

 

(z)     Other Agreements. None of the Issuer, the Transferor or the Servicer is
in default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any agreement, document or instrument to
which it is a party or to which any of its properties or assets are subject, nor
is there any event, fact, condition or circumstance which, with notice or
passage of time or both, would constitute or result in a conflict, breach,
default or event of default under, any of the foregoing. As of the Series
2017-One Closing Date, each of the Issuer and the Transferor was newly formed.
As of the Closing Date, each of the Issuer and the Transferor is not a party to
any material agreements other than the Transaction Documents, the “Transaction
Documents” (as defined in the Series 2017-One Purchase Agreement), the
“Transaction Documents” (as defined in the Series 2018-One Purchase Agreement)
and the “Transaction Documents” (as defined in the Series 2018-Two Purchase
Agreement).

 

(aa)     Financial Statements and Reports. Any financial statements and
financial information relating to the Transferor or Holdings delivered to Agent
by the Transferor (a) are consistent with the books of account and records of
the Transferor or Holdings, as applicable, (b) have been prepared in accordance
with GAAP (except to the extent consented to in writing by the Agent after
disclosure in writing by the Transferor to the Agent), on a consistent basis
throughout the indicated periods, except that the unaudited financial statements
contain no footnotes or year-end adjustments, and (c) present fairly in all
material respects the financial condition, assets and liabilities and results of
operations of the Transferor or Holdings, as applicable, at the dates and for
the relevant periods indicated in accordance with GAAP (except to the extent
consented to in writing by the Agent after disclosure in writing by the
Transferor to the Agent) on a basis consistently applied. Neither the Transferor
nor Holdings has any material obligations or liabilities of any kind required to
be disclosed therein that are not disclosed in such financial statements, and
since the date of the most recent financial statements submitted to Agent
pursuant to Section 4.4, there has not occurred any Material Adverse Effect with
respect to the Transferor, the Servicer, the Seller, the Issuer or Holdings or,
to the knowledge of the Transferor, the Servicer or the Issuer, the Account
Owner.

 

20

--------------------------------------------------------------------------------

 

 

(bb)     Compliance with Law. The Issuer, the Transferor and the Servicer and,
to the knowledge of the Issuer, the Transferor and the Servicer, the Account
Owner (in the case of the Account Owner, solely with respect to the Receivables,
the sale of the Receivables and the origination of the Receivables) (a) are in
compliance with all Requirements of Law, and (b) are not in violation of any
order of any Governmental Authority or other board or tribunal, except, in the
case of both (a) and (b), where noncompliance or violation could not reasonably
be expected to be, have or result in a Material Adverse Effect on such Person.
None of the Issuer, the Transferor or the Servicer nor, to the knowledge of the
Issuer, the Transferor and the Servicer, the Account Owner (in the case of the
Account Owner, solely with respect to the Receivables, the sale of the
Receivables and the origination of the Receivables) have received any notice
that the Issuer, the Transferor, the Servicer or the Account Owner is not in
material compliance in any respect with any of the requirements of any of the
foregoing. The Issuer has not established and does not maintain or contribute to
any “benefit plan” that is covered by Title IV of ERISA. The Issuer, the
Transferor and the Servicer and, to the knowledge of the Issuer, the Transferor
and the Servicer, the Account Owner, have maintained in all material respects
all records required to be maintained by any applicable Governmental Authority.
Since its formation, the Issuer has not engaged, directly or indirectly, in any
business other than the activities set forth herein and in the other Transaction
Documents and in the documents relating to other Series issued pursuant to the
Indenture.

 

(cc)     Licenses and Permits. Each of the Issuer, the Transferor and the
Servicer and, to the knowledge of the Issuer, the Transferor and the Servicer,
the Account Owner (in the case of the Account Owner solely with respect to the
Receivables, the sale of the Receivables and the origination of the Receivables)
are in compliance with and have all Permits necessary or required by
Requirements of Law or any Governmental Authority for the operation of their
respective businesses as presently conducted and as proposed to be conducted
except where noncompliance, violation or lack thereof is not reasonably expected
to have or result in a Material Adverse Effect on the Issuer, the Transferor,
the Servicer or the Account Owner. All Permits necessary or required by
Requirements of Law or Governmental Authority for the operation of the Issuer’s,
the Transferor’s, the Servicer’s and, to the knowledge of the Issuer, the
Transferor and the Servicer, the Account Owner’s (in the case of the Account
Owner, solely with respect to the Receivables, the sale of the Receivables and
the origination of the Receivables) businesses are not in known conflict with
the rights of others, except where such conflict or lack of being in full force
and effect is not reasonably expected to have or result in a Material Adverse
Effect on the Issuer, the Transferor, the Servicer or the Account Owner.

 

(dd)     Existing Indebtedness, Investments, Guarantees and Certain Contracts.
The Issuer does not (a) have any outstanding Indebtedness, except Indebtedness
incurred under the Transaction Documents or documents related to other Series
issued pursuant to the Indenture, or (b) own or hold any equity investments in,
or have any outstanding guarantees for, the obligations of any other Person.

 

21

--------------------------------------------------------------------------------

 

 

(ee)     Affiliated Agreements. Except as set forth in Schedule 4.1(ee) attached
hereto, there are no existing or proposed agreements or transactions between the
Issuer, on the one hand, and the Issuer’s members, managers, administrators,
trustees, managing members, investors, officers, directors, stockholders, other
equity holders, employees, or Affiliates or any members of their respective
families, on the other hand.

 

(ff)     Deposit Accounts, Securities Accounts and other Investment Property.
Schedule 4.1(ff) attached hereto, lists all of the Issuer’s Deposit Accounts,
Securities Accounts and other Investment Property as of the Closing Date.

 

(gg)     Non-Subordination. The Secured Obligations are not subordinated in any
way to any other obligations of the Issuer or to the rights of any other Person.

 

(hh)     Servicing. The Issuer has entered into the Transfer and Servicing
Agreement with the Servicer pursuant to which the Issuer has engaged the
Servicer, as servicer to monitor, manage, enforce and collect the applicable
Receivables and disburse any collections in respect thereof as provided by the
Transfer and Servicing Agreement.

 

(ii)     Broker’s or Finder’s Commissions. No broker’s, finder’s or placement
fee or commission will be payable to any broker or agent engaged by the Issuer,
the Transferor or the Servicer or any of their respective officers, directors or
agents with respect to the transactions contemplated by this Agreement and the
other Transaction Documents. The Transferor agrees to indemnify the Agent and
the Investors and hold each harmless from and against any claim, demand or
liability for broker’s, finder’s or placement fees or similar commissions,
whether or not payable by the Transferor, incurred or alleged to have been
incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by the Agent and/or the Investors
without the knowledge of the Transferor.

 

(jj)     Anti-Terrorism; OFAC; AML

 

(i)     For purposes of this Section: “Transaction Person” includes the Issuer,
the Transferor, the Servicer, any Person controlling or controlled by the
Issuer, the Transferor or the Servicer, any Person having a beneficial interest
in the Issuer, the Transferor or the Servicer, and any Person for whom the
Issuer, the Transferor or the Servicer is acting as agent or nominee in
connection with this transaction; “Sanctions” means any economic sanctions law,
regulation, Executive Order, program or list administered or enforced by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
including without limitation Section 1 of EO 13224 and OFAC’s Specially
Designated Nationals and Blocked Persons List; “EO 13224” means Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001); “Sanctioned Person” means any person whose property or interest in
property is blocked or subject to blocking, or with whom dealing is otherwise
prohibited or restricted, pursuant to any Sanctions; and “Sanctioned Country”
means country or territory that is, or whose government is, the subject of
comprehensive Sanctions (currently including, without limitation, Cuba, Iran,
North Korea, Sudan, Syria and the Crimea region of Ukraine).

 

22

--------------------------------------------------------------------------------

 

 

(ii)     No Transaction Person (1) is a Sanctioned Person; (2) engages in any
dealings or transactions prohibited by Section 2 of EO 13224 or, to the
knowledge of the Issuer, the Transferor or the Servicer, is otherwise a known
associate based on publicly available information with any such Sanctioned
Person in any manner that violates Section 2 of such executive order; or (3) to
the knowledge of the Issuer, the Transferor or the Servicer, is located,
organized or resident in a Sanctioned Country. To the knowledge of the Issuer,
the Transferor and the Servicer, no part of the proceeds of the Notes will be
used by the Issuer or the Transferor or lent, contributed or otherwise made
available to any other Person, directly or indirectly (1) to fund any activities
or business of or with any Sanctioned Person or in any Sanctioned Country or (2)
in any other manner that would result in a violation of any Sanctions by the
Agent, the Investors or any other Person.

 

(iii)     To the knowledge of the Issuer, the Transferor and the Servicer, no
part of the proceeds of the Notes will be used, directly or indirectly, for any
payments (i) to fund or facilitate any money laundering or terrorist financing
activities or business; or (ii) in any other manner that would cause or result
in violation of Patriot Act laws, rules or regulations.

 

(iv)     To the knowledge of the Issuer, the Transferor and the Servicer, no
part of the proceeds of the Notes will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, or any other applicable law, rule or regulation
prohibiting bribery or corruption.

 

(v)     The Issuer, the Transferor and the Servicer acknowledge by executing
this Agreement that the Agent has notified the Issuer, the Transferor and the
Servicer that, pursuant to the requirements of the Patriot Act, the Agent and
each Investor is required to obtain, verify and record such information as may
be necessary to identify the Issuer, the Transferor, the Servicer, or any Person
owning twenty-five percent (25.00%) or more of the equity interests of the
Transferor (including, without limitation, the name and address of such Person)
in accordance with the Patriot Act.

 

(kk)     Other Business Activity. The Issuer has no other business activity
except as contemplated in this Agreement, the other Transaction Documents and
the documents relating to other Series issued pursuant to the Indenture and is
not party to any other debt, financing or other material transaction or
agreement other than the Transaction Documents or documents related to any other
Series issued pursuant to the Indenture.

 

(ll)     Ordinary Course of Business. Each payment of interest and principal on
the Offered Notes will have been (i) in payment of a debt incurred in the
ordinary course of business or financial affairs on the part of the Issuer and
(ii) made in the ordinary course of business or financial affairs of the Issuer.

 

(mm)     NYC Debt Collector’s Law. The execution, delivery and performance by
the Issuer of this Agreement and the other Transaction Documents to which the
Issuer is a party do not and will not result in the Issuer being deemed a “debt
collection agency” or require licensing under, or violate any provision of the
NYC Debt Collector’s Law and the Issuer is in compliance in all respects with
any applicable provisions of the NYC Debt Collector’s Law.

 

23

--------------------------------------------------------------------------------

 

 

(nn)     Schedule. The information contained in the schedule of Receivables
attached to the report delivered pursuant to Section 4.4(a)(iii) as supplemented
from time to time, and in each data tape or data file provided to the Agent
pursuant to Section 4.4 is true, correct and complete in all material respects.

 

The representations and warranties set forth in this section shall survive the
purchase of any portion of the Offered Notes by an Investor. Upon discovery by
the Transferor, the Servicer, the Issuer, the Agent or any Investor of a breach
of any of the foregoing representations and warranties, the party discovering
such breach shall give prompt written notice to the others.

 

SECTION 4.2     Covenants of the Issuer, the Transferor and the Servicer. Each
of the Transferor, the Issuer and the Servicer covenants, with respect to itself
only and not as to any other, as follows:

 

(a)     Compliance with Laws and Other Obligations, Preservation of Corporate or
Trust Existence. Each of the Issuer, the Transferor and the Servicer, as
applicable, will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its corporate or trust
existence, rights, franchises, qualifications and privileges, except to the
extent that failure to do so could not reasonably be expected (i) to have a
Material Adverse Effect on the Issuer, the Transferor or the Servicer, as
applicable, or on the transaction documented under this Agreement, or (ii) have
an Adverse Effect. The Transferor and the Issuer will comply, in all material
respects, with all acts, rules, regulations, orders, decrees and directions of
any Governmental Authority applicable to the Accounts or any part thereof,
provided, however, that the Issuer and the Transferor may contest any act, rule,
regulation, order, decree or direction in any reasonable manner which will not
materially and adversely affect the rights of the Indenture Trustee in the
Receivables or the collectability of the Receivables. Each of the Issuer, the
Transferor and the Servicer shall (A) pay all Taxes, assessments, fees,
governmental charges, claims for labor, supplies, rent and all other obligations
or liabilities of any kind for which it is liable when due and payable, except
liabilities being contested in good faith and against which adequate reserves
have been established in accordance with GAAP consistently applied and (B)
properly file all reports required to be filed by it with any Governmental
Authority, except under clause (B) where the failure to file could not
reasonably be expected to be, have or result in a Material Adverse Effect on
such Person.

 

(b)     Organization. Each of the Issuer, the Transferor and the Servicer, as
applicable, will preserve and maintain its existence as a trust or as a
corporation, as applicable, duly organized and existing under the laws of the
State of Nevada, in the case of the Transferor and the Issuer, and the State of
Georgia, in the case of the Servicer; provided, however, that the Issuer, the
Transferor and the Servicer, as applicable, may consolidate or merge to the
extent permitted by the Transaction Documents.

 

(c)     Books and Records. The Servicer, will, at its own cost and expense,
maintain Records with respect to the Accounts and the Receivables and copies of
all documents relating to each Account as custodian for the Indenture Trustee,
and prior to the Closing Date or the Increase Date, indicate clearly and
unambiguously in its computer files that the Receivables have been transferred
and assigned to the Indenture Trustee for the benefit of the Noteholders
pursuant to the Transaction Documents or documents related to any other Series
issued under the Indenture.

 

24

--------------------------------------------------------------------------------

 

 

(d)     Access to Information. From the Closing Date until six (6) months after
the termination of this Agreement in accordance with Section 6.1, each of the
Issuer, the Transferor and the Servicer, as applicable, will, at any time and
from time to time during regular business hours, on at least five (5) Business
Days (or if an Early Redemption Event has occurred, one Business Day) notice to
the Issuer, the Transferor or the Servicer, as the case may be, permit the Agent
on behalf of the Investors, or their agents or representatives (i) to examine
all books, records and documents (including computer tapes and disks) in the
possession or under the control of the Issuer, the Transferor or the Servicer,
as the case may be, relating to the Receivables (other than names of account
holders and Proprietary Information, including strategic plans for the
Servicer’s credit card business), including the forms of Credit Card Agreements
under which such Receivables arise, (ii) to engage a third-party to perform a
loan to file review of the Receivables and (iii) to visit the offices and
properties of the Issuer, the Transferor or the Servicer, as applicable, for the
purpose of examining such materials described in clause (i) above and observing
and discussing collection practices and business and financial prospects
generally. Unless an Early Redemption Event has occurred, the Agent and the
Investors shall be limited to one visit per year, which visit shall be at the
Issuer’s, the Transferor’s or the Servicer’s, as applicable, reasonable cost and
expense (and otherwise at the expense of the Investors), in no event to exceed
Twenty-Five Thousand and No/100 Dollar ($25,000.00) per annum in the aggregate
when combined with any reimbursement amounts due and payable by the Transferor
pursuant to Section 2.3(c), unless a first examination indicates material
deficiencies and an additional visit is required, in the sole discretion of the
Agent; provided, however, any visits following the termination of this Agreement
shall be at the expense of the Agent. In addition, each of the Issuer, the
Transferor and the Servicer, as applicable, will, instruct its independent
accountants and financial advisors to cooperate with the Agent and its agents
and representatives in their investigation pursuant to this Section 4.2(d). Any
information obtained by the Agent and the Investors pursuant to this Section
4.2(d) shall be held in confidence by the Agent and the Investors in accordance
with the provisions of Section 6.9 hereof.

 

(e)     Credit Card Agreements. Each of the Transferor and the Issuer shall
comply with and perform its obligations, if any, under the applicable Credit
Card Agreements relating to the Accounts, except to the extent that failure to
do so could not reasonably be expected (i) to have a Material Adverse Effect on
the Transferor or the Issuer, as applicable, or on the transaction documented
under this Agreement, or (ii) have an Adverse Effect.

 

(f)     Notice of Liens. The Transferor and the Issuer shall advise the Agent
promptly, in reasonable detail, of any Lien asserted or claim made against any
of the Receivables (other than any Lien permitted hereunder or under the
Indenture). The Transferor and the Issuer shall take all actions, and execute
and deliver all documents and instruments, necessary to promptly release and
terminate any such Liens.

 

25

--------------------------------------------------------------------------------

 

 

(g)     Change of Location. Each of the Transferor and the Issuer, as
applicable, (i) will not without providing thirty (30) days prior written notice
to the Agent and without filing any new financing statements and such amendments
to any previously filed financing statements as the Agent may reasonably
require, change its name, type of organization or jurisdiction of organization,
(ii) will not delete or otherwise impair the marking of its Records referred to
in the Transfer and Servicing Agreement and (iii) will promptly take all actions
required of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Indenture Trustee in the Trust Estate.

 

(h)     Other Actions. Following prior request from the Agent, each of the
Issuer, the Transferor and the Servicer (but only to the extent of its
obligations as Servicer under the Transaction Documents) shall make available to
the Agent copies of any and all documents, instruments, materials and other
items that relate to, secure, evidence, give rise to or generate or otherwise
involve the Trust Estate, including, without limitation, the Receivables, in
each case to the extent such Person has access to such documents, instruments,
materials and other items without incurring any significant cost, time or
expense. Each of the Transferor, the Issuer and the Servicer (but only to the
extent of its obligations as Servicer under the Transaction Documents), as
applicable, shall execute and deliver to the Agent on behalf of the Investors
all such documents and instruments and do all such other acts and things as may
be necessary or reasonably required by the Agent, acting on behalf of the
Investors, or the Indenture Trustee to enable the Indenture Trustee or the Agent
on behalf of the Investors to exercise and enforce their respective rights under
this Agreement or the Transaction Documents and to realize thereon, and the
Transferor, the Servicer (but only to the extent of its obligations as Servicer
under the Transaction Documents) and the Issuer shall record and file and
re-record and refile all such documents and instruments, at such time or times,
in such manner and at such place or places, as may be necessary or reasonably
required by the Indenture Trustee or the Agent to validate, preserve, perfect
and protect the position of the Indenture Trustee, including, without
limitation, the Indenture Trustee’s first priority (other than with respect to
property or assets covered by Permitted Liens) perfected Lien on the Trust
Estate, or the Agent under this Agreement, the Indenture, the Indenture
Supplement and the Receivables Purchase Agreement (to the extent the Transferor,
the Issuer or the Servicer is a party thereto), and the Transferor, the Issuer
and the Servicer shall maintain this Agreement as part of its official records;
provided, however, that none of the Transferor, the Issuer or the Servicer will
have any obligation to prepare or file financing statements in the names of the
Investors. Each of the Issuer, the Transferor and the Servicer (but only to the
extent of its obligations as Servicer under the Transaction Documents other than
this Agreement) shall defend the Trust Estate and the Indenture Trustee’s first
priority (other than with respect to property or assets covered by Permitted
Liens) perfected Lien thereon against all claims and demands of all Persons at
any time claiming the same or any interest therein adverse to the Indenture
Trustee, and pay all out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) in connection with such
defense.

 

(i)     Transfer of Receivables. The Transferor shall cause the Seller to comply
with its agreements and obligations pursuant to the Receivables Purchase
Agreement, including the obligation set forth in Section 5.01(l) thereof. The
Issuer shall enforce its rights with respect to all obligations of the
Transferor and the Servicer under the Transfer and Servicing Agreement.

 

26

--------------------------------------------------------------------------------

 

 

(j)     Resignation or Removal of the Indenture Trustee or Administrator. The
Transferor, the Issuer or the Servicer, as applicable, promptly shall notify the
Agent on behalf of the Investors of any resignation or removal of the Indenture
Trustee under the Indenture or the Administrator under the Administration
Agreement. The Issuer shall not remove the Indenture Trustee or Administrator or
appoint any successor thereto without the prior written consent of the Agent,
which consent shall not be unreasonably withheld or delayed.

 

(k)     No Change in Business or Credit Card Guidelines. None of the Transferor,
the Issuer or the Servicer will make any change in the character of its business
or, except pursuant to any Requirements of Law, in the Credit Card Guidelines,
which change would have a Material Adverse Effect on the Transferor, the Issuer
or the Servicer, as applicable.

 

(l)     Amendments to the Transaction Documents. Each of the Transferor, the
Issuer and the Servicer, as applicable, shall not terminate (except in
accordance with the terms thereof and only if at the time of such termination
none of the Class A Note Principal Balance or other amounts payable to the Agent
or the Investors hereunder are unpaid), amend, waive any right or obligation of
any party under or any condition precedent under, or otherwise modify any
Transaction Document to which it is a party without the prior written consent of
the Agent on behalf of the Investors, which consent shall not be unreasonably
withheld or delayed unless such amendment or waiver is of the Indenture
Supplement in which case the Agent’s consent shall be in its sole discretion to
any change other than an administrative change which does not have an economic
impact on the Investors. The Transferor shall not enter into any receivables
purchase agreement, including an agreement matching the description in clause
(ii) of the definition of Receivables Purchase Agreement, without the prior
written consent of the Agent on behalf of the Investors, which consent shall not
be unreasonably withheld or delayed.

 

(m)     No Additional Series Without Consent. Other than a Series of notes
satisfying the requirements of a Senior Facility set forth on Exhibit D, Issuer
will not issue any additional Series of notes under the Indenture or any
Indenture Supplement without obtaining the Agent’s prior written consent.

 

(n)     No Paired Series Without Consent. Series 2018-Three shall not become a
Paired Series without the Agent’s prior written consent.

 

(o)     Conduct of Business and Maintenance of Existence and Assets. Each of the
Issuer, the Transferor and the Servicer shall (a) collect (or, in the case of
the Issuer and the Transferor, shall cause the Servicer to collect) all
Receivables in the ordinary course of business, (b) maintain and keep in full
force and effect its existence and all material Permits and qualifications to do
business and remain in good standing in its jurisdiction of formation and each
other jurisdiction in which the ownership or lease of property or the nature of
its business makes such Permits or qualification necessary and in which failure
to maintain such Permits or qualification is reasonably expected to have or
result in a Material Adverse Effect on such Person and (c) remain in good
standing and maintain operations in all jurisdictions in which currently
located, except where the failure to remain in good standing or maintain
operations could not reasonably be expected to be, have or result in a Material
Adverse Effect on such Person.

 

27

--------------------------------------------------------------------------------

 

 

(p)     True Books. Each of the Issuer, the Transferor and the Servicer shall
(a) keep true, complete and accurate in all material respects (in accordance
with GAAP (except to the extent consented to in writing by the Agent after
disclosure in writing to the Agent), except for the omission of footnotes and
year-end adjustments in interim financial statements) books of record and
account in accordance with commercially reasonable business practices in which
true and correct entries are made of all of its dealings and transactions in all
material respects; (b) set up and maintain on its books such reserves as may be
required by GAAP (except to the extent consented to in writing by the Agent
after disclosure in writing to the Agent) with respect to doubtful accounts and
all Taxes, assessments, charges, levies and claims and with respect to its
business and (c) maintain a revenue recognition method in accordance with GAAP
(except to the extent consented to in writing by the Agent after disclosure in
writing to the Agent).

 

(q)     Other Liens. If Liens other than Permitted Liens exist on the Trust
Estate, the Issuer or the Transferor shall take all actions, and execute and
deliver all documents and instruments, necessary to promptly release and
terminate such Liens. Upon discovery of any Lien other than a Permitted Lien,
the Issuer or the Transferor shall notify the Agent.

 

(r)     Special Purpose Entity. Each of the Issuer and the Transferor, at all
times:

 

(i)     shall do all things necessary to observe corporate formalities, and
preserve its existence as a single-purpose, bankruptcy-remote entity;

 

(ii)     shall allocate fairly and reasonably and pay from its own funds the
cost of (i) any overhead expenses (including paying for any office space) shared
with any of its Affiliates and (ii) any services (such as asset management,
legal and accounting) that are provided jointly to it and one or more of its
Affiliates;

 

(iii)     shall maintain and utilize separate invoices and checks bearing its
own name;

 

(iv)     shall be, and at all times hold itself out to the public as, a legal
entity separate and distinct (other than for tax purposes) from any other
Person;

 

(v)     shall comply with any other customary rating agency requirements for a
single purpose entity as the Agent may require from time to time by notice to
the Issuer and the Transferor;

 

(vi)     shall conduct its business and activities in all respects in compliance
with the assumptions contained in the legal opinion delivered pursuant to
Section 3.1(a)(viii)(I) of this Agreement;

 

(vii)     shall not engage in any business or activity other than the ownership,
operation and maintenance of the Receivables, the issuance of notes pursuant to
the Indenture and activities incidental thereto;

 

(viii)     shall not acquire or own any material assets other than the
Receivables, and such incidental personal property as may be necessary for the
operation of the Receivables;

 

28

--------------------------------------------------------------------------------

 

 

(ix)     shall not merge into or consolidate with any Person or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure, without in
each case the Agent’s consent;

 

(x)     shall not fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization or formation, and qualifications to do
business, or without the prior written consent of the Agent, amend, modify,
terminate or fail to comply with the provisions of its partnership agreement,
certificate of limited partnership, bylaws, articles of incorporation, operating
agreement, articles of organization, certificate of trust, trust agreement or
other similar organizational documents, as the case may be;

 

(xi)     shall not own any Subsidiary (except for the Issuer) or make any equity
investment in any Person without the consent of the Agent;

 

(xii)     except in connection with the servicing of the Receivables, shall not
commingle its assets with the assets of any of its members, general partners,
shareholders, Affiliates, principals or of any other Person;

 

(xiii)     shall not incur any Indebtedness for borrowed money, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than the Secured Obligations;

 

(xiv)     shall not fail to maintain its records, books of accounts and bank
accounts separate and apart from those of its members, partners, shareholders,
principals and Affiliates or any other Person;

 

(xv)     shall not, other than its formation documents or any Transaction
Documents or documents relating to other Series issued pursuant to the Indenture
or as otherwise provided in the Transaction Documents or documents relating to
other Series issued pursuant to the Indenture, enter into any contract or
agreement with any of its members, general partners, shareholders, principals or
Affiliates, or any member, general partner, shareholder, principal or Affiliate
of any of the foregoing, except upon terms and conditions that are intrinsically
fair and substantially similar to those that would be available on an
arms-length basis with third parties other than any of its members, general
partners, shareholders, principals or Affiliates, or any member, general
partner, shareholder or Affiliate of any of the foregoing;

 

(xvi)     shall not seek its dissolution or winding up in whole, or in part;

 

(xvii)     shall not fail to correct any known misunderstandings regarding its
separate identity;

 

(xviii)     other than as provided in the Transaction Documents or documents
relating to other Series issued pursuant to the Indenture, shall not hold itself
out to be responsible for the Indebtedness or liabilities of another Person;

 

29

--------------------------------------------------------------------------------

 

 

(xix)     shall not, other than owning the Receivables purchased from the Seller
pursuant to the Receivables Purchase Agreement, solely in the case of the
Transferor, and owning the Receivables purchased from the Transferor pursuant to
the Transfer and Servicing Agreement, solely in the case of the Issuer, make any
loans or advances to any third party, including any member, general partner,
shareholder, principal or Affiliate of the Issuer, the Seller, the Servicer, the
Transferor or any member, general partner, shareholder, principal or Affiliate
of any of the foregoing;

 

(xx)     shall not fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (provided that this clause shall not
require any owner of the Transferor or the Issuer to make any contribution of
capital to the Transferor or the Issuer); and

 

(xxi)     shall not, except for invoicing for collections and servicing of
Receivables, share any common logo with (i) any of its general partners,
shareholders, principals, members or Affiliates, (ii) any Affiliate of any of
its general partners, shareholders, principals or members, or (iii) any other
Person.

 

(s)     Collections. Each of the Issuer, the Transferor and the Servicer
covenants that it shall:

 

(i)     At all times comply, and in the case of the Issuer and the Transferor,
require the Servicer to comply, with the terms of Section 3.01 of the Transfer
and Servicing Agreement.

 

(ii)     Prevent the deposit into the Collection Account of any funds other than
collections from Receivables or other funds to be deposited into the Collection
Account under this Agreement or the other Transaction Documents or documents
relating to other Series issued pursuant to the Indenture; provided that, this
covenant shall not be breached to the extent that funds are inadvertently
deposited into the Collection Account and upon discovery are promptly segregated
and removed from the Collection Account.

 

(t)     [Reserved].

 

(u)     Actions with respect to Bankruptcy Petitions. To the extent permitted by
law, each of the Issuer and the Transferor will timely object to all proceedings
of the type described in the definition of Insolvency Event instituted against
it.

 

(v)     NYC Debt Collector’s Law. Each of the Issuer, the Transferor and the
Servicer shall comply in all respects with any applicable provisions of the NYC
Debt Collector’s Law.

 

(w)     Indebtedness. The Issuer shall not create, incur, assume or suffer to
exist any Indebtedness, except (i) Indebtedness under the Transaction Documents
and documents related to any other Series issued pursuant to the Indenture and
in accordance with this Agreement and (ii) fees, trade payables to third party
service providers and other general unsecured liabilities incurred in the
ordinary course of the Issuer’s business not to exceed $10,000 in the aggregate
outstanding at any time.

 

30

--------------------------------------------------------------------------------

 

 

(x)     Liens. Neither of the Issuer or the Transferor shall create, incur,
assume or suffer to exist any Lien upon, in or against, or pledge of, any of the
Trust Estate, whether now owned or hereafter acquired, except the following
(collectively, “Permitted Liens”): (a) Liens under the Transaction Documents or
documents relating to other outstanding Series issued pursuant to the Indenture
or otherwise arising in favor of the Indenture Trustee, for the benefit of the
Noteholders, (b) any right of setoff granted in favor of any financial
institution in respect of Trust Accounts opened and maintained in the ordinary
course of business or pursuant to the requirements of this Agreement; provided,
that with respect to any such Trust Account, the Indenture Trustee has a
perfected Lien thereon and control thereof, in form, scope and substance
satisfactory to the Indenture Trustee in its sole discretion and (c) Liens
imposed by law for Taxes that are not yet due or are being contested in good
faith and against which adequate reserves have been established in accordance
with GAAP consistently applied.

 

(y)     Investments; Investment Property; Collateral; Subsidiaries. Other than
as contemplated in the Transaction Documents or documents relating to other
outstanding Series issued pursuant to the Indenture, neither the Issuer nor the
Transferor shall, directly or indirectly, (a) merge with, purchase, own, hold,
invest in or otherwise acquire any equity interests of, or any other interest
in, all or substantially all of the assets of, any Person or any joint venture,
(b) purchase, own, hold, invest in or otherwise acquire any Investment Property
(except (i) those set forth in Schedule 4.2(y) attached hereto as of the Closing
Date, (ii) Trust Accounts with financial institutions and investments in the
ordinary course of business; provided, that with respect to any such Trust
Accounts, the Indenture Trustee has a perfected Lien thereon and control
thereof, in form, scope and substance satisfactory to the Indenture Trustee in
its sole discretion and (iii) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business) or (c) make or permit to exist any loan, advances or guarantees to or
for the benefit of any Person or assume, guarantee, endorse, contingently agree
to purchase or otherwise become liable for or upon or incur any obligation of
any Person except as provided in clause (b) above. The Issuer shall not
purchase, lease, own, operate, hold, invest in or otherwise acquire any property
or asset that is located outside of the United States except as provided in
clause (b) above. The Issuer shall not have any Subsidiaries.

 

(z)     Transactions with Affiliates. Neither the Issuer nor the Transferor
shall enter into or consummate any transaction of any kind with any of its
Affiliates other than (a) the transactions contemplated hereby and by the other
Transaction Documents and by documents relating to other outstanding Series
issued pursuant to the Indenture, and (b) to the extent not otherwise prohibited
under this Agreement, other transactions upon fair and reasonable terms
materially no less favorable to such Person than would be obtained in a
comparable arms-length transaction with a Person that is not an Affiliate.

 

(aa)     Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Taxes; Trade Names. Neither the Transferor nor the Issuer shall
(i) amend, modify, restate or change its certificate of trust, trust agreement,
certificate of formation, operating agreement, articles of incorporation, bylaws
or similar charter or governance documents, (ii) change its fiscal year,
(iii) amend, alter, suspend, terminate or make provisional in any material way,
any Permit, the suspension, amendment, alteration or termination of which could
reasonably be expected to be, have or result in a Material Adverse Effect on the
Issuer or the Transferor without the prior written consent of the Agent, which
consent shall not be unreasonably withheld or delayed, (iv) wind up, liquidate
or dissolve (voluntarily or involuntarily) or commence or suffer any proceedings
seeking or that would result in any of the foregoing, (v) use any proceeds of
any Note for “purchasing” or “carrying” “margin stock” as defined in Regulations
T, U or X of the Board of Governors of the Federal Reserve System, (vi) amend,
modify, restate or change any insurance policy in a manner adverse to the Agent
or any other Investor in any material respect, (vii) engage, directly or
indirectly, in any business other than as set forth herein, (viii) establish new
or additional trade names without providing not less than thirty (30) days
advance written notice to the Agent or (ix) certificate, or cause to have
certificated, any equity ownership interest in the Issuer that is not evidenced
by a certificate as of the Closing Date, without the Agent’s prior written
consent, which consent shall not be unreasonably withheld or delayed.

 

31

--------------------------------------------------------------------------------

 

 

(bb)     Transfer of Trust Estate; Amendment of Receivables.

 

(i)     Except as provided in the Transaction Documents and the documents
relating to other outstanding Series issued pursuant to the Indenture, the
Issuer shall not sell, lease, transfer, pledge, encumber, assign or otherwise
dispose of all or any portion of the Trust Estate without the prior consent of
Agent.

 

(ii)     None of the Issuer, the Transferor or the Servicer shall extend, amend,
waive or otherwise modify the terms of any Receivable or permit the rescission
or cancellation of any Receivable, whether for any reason relating to a negative
change in the related Obligor’s creditworthiness or inability to make any
payment under the Receivable or otherwise, except as permitted by the Credit
Card Guidelines.

 

(cc)     Contingent Obligations and Risks. Except as otherwise expressly
permitted by the Transaction Documents and the documents relating to other
Series issued pursuant to the Indenture, neither the Issuer nor the Transferor
shall enter into any Contingent Obligations or assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person (other than indemnities to officers and directors
of such Person to the extent permitted by Requirements of Law); provided,
however, that nothing contained in this Section 4.2(cc) shall prohibit the
Issuer or the Transferor from indorsing checks in the ordinary course of its
business.

 

(dd)     Truth of Statements. None of the Issuer, the Transferor or the Servicer
shall furnish to the Agent any information, exhibit, financial statement,
document, book, record or report that contains any untrue statement of a
material fact or that omits to state a material fact or any fact necessary to
make it not misleading in light of the circumstances under which it was
furnished.

 

(ee)     Anti-Terrorism; OFAC; AML.

 

(i)     No Transaction Person (as defined in Section 4.1(jj)) shall (a) be or
become a Sanctioned Person (as defined in Section 4.1(jj)) whose property or
interests in property are blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (b) engage in any dealings or transactions
prohibited by Section 2 of such executive order, or to the knowledge of the
Issuer, the Transferor or the Servicer, otherwise be associated with any such
Sanctioned Person in any manner that violates Section 2 of such executive order,
or (c) otherwise become a Sanctioned Person on the list of Specially Designated
Nationals and Blocked Persons in violation of the limitations or prohibitions
under any other OFAC regulation or executive order.

 

32

--------------------------------------------------------------------------------

 

 

(ii)     To the knowledge of the Issuer, the Transferor and the Servicer, the
proceeds of any Note shall not be used, directly or indirectly, for any payments
(i) to fund or facilitate any money laundering or terrorist financing activities
or business; or (ii) in any other manner that would cause or result in violation
of Patriot Act laws, rules or regulations.

 

(iii)     To the knowledge of the Issuer, the Transferor and the Servicer, the
proceeds of any Note shall not be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, or any other applicable law, rule or regulation
prohibiting bribery or corruption.

 

(ff)     Deposit Accounts and Payment Instructions.

 

(i)     Aside from Series Accounts opened with the Indenture Trustee in
connection with other Series, the Issuer shall not open a deposit account or
securities account (other than those listed in Schedule 4.2(ff) attached hereto
as of the Closing Date), or move a deposit account or securities account to a
different bank or securities intermediary, as applicable, without the prior
written consent of the Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, but may be conditioned upon the delivery of an account
control agreement with such successor bank or securities intermediary in form
and substance reasonably acceptable to the Agent. In the event that any bank or
securities intermediary at which a Trust Account is maintained ceases to be an
Eligible Institution, then the Issuer shall, within 30 days of such occurrence,
move such Trust Accounts to an Eligible Institution that is approved by the
Agent in writing, such approval not to be unreasonably withheld, conditioned or
delayed, but may be conditioned upon the delivery of an account control
agreement with such successor bank or securities intermediary in form and
substance reasonably acceptable to the Agent.

 

(ii)     Neither the Issuer nor the Transferor shall make any change in the
instructions to the Servicer with respect to the deposits of collections
regarding Receivables to the Collection Account in accordance with the Transfer
and Servicing Agreement.

 

(gg)     No Adverse Selection. Each of the Transferor and the Issuer covenants
and agrees that all Receivables selected to be purchased by the Issuer pursuant
to the Transfer and Servicing from all other similar receivables that are
included in the Seller’s pipeline of loans for acquisition from the Account
Owner shall, at all times, (i) be selected at random and with no intention to
select receivables that would be more adverse to the Issuer than any other
Person and (ii) when compared to all credit card receivables originated through
the Seller’s platform be allocated among the Issuer and all other entities
directly or indirectly managed or controlled by the Seller or any of its
Affiliates, selected at random and not selected in a manner that would be more
adverse to the Issuer or the Noteholders than to any such other entity and its
creditors.

 

33

--------------------------------------------------------------------------------

 

 

(hh)     Account Owner. Prior to the addition of any Account Owner, the
Transferor shall (i) consult with the Agent, (ii) provide the Agent with at
least 60 days’ prior written notice of such proposed Account Owner, (iii) use
commercially reasonable efforts to furnish to the Agent such information
requested by the Agent as is reasonably necessary to allow the Agent to perform
substantially the same diligence review of the Account Owner and the proposed
arrangement as it performed with respect to existing Account Owner as of the
Closing Date; and (iv) provide the Agent with drafts of the proposed agreements
and form documents to be executed and used in connection with such Account Owner
at least five Business Days’ prior to such addition and consider in good faith
the Agent’s comments to such agreements and documents.

 

(ii)     Repurchase. The Transferor covenants to purchase Ineligible Receivables
pursuant to Section 2.05(a) of the Transfer and Servicing Agreement and, to the
extent that the terms of the Receivables Purchase Agreement require the Seller
to repurchase such Receivables resell such Ineligible Receivables to Seller, in
the event that a Net Eligible Receivables Balance Deficiency occurs and remains
uncured as a result of any unrepurchased Ineligible Receivables’ principal
balance being reduced to zero.

 

(jj)     Senior Facility. The Transferor and the Issuer covenants and agrees not
to enter into any financing other than one or more Series of notes satisfying
the requirements of a Senior Facility set forth on Exhibit D without obtaining
the Agent’s prior written consent.

 

(kk)     Backup Servicer. In the event of the termination or resignation of the
Backup Servicer, the Transferor and the Issuer shall use commercially reasonable
efforts to engage a backup servicer acceptable to the Agent in its reasonable
discretion within one hundred and eighty (180) days of the date of such
resignation or termination.

 

(ll)     Transfer of Class B Notes; Class B Note Purchase Agreement. The Class B
Notes shall not be transferred in whole or in part without the prior written
consent of the Agent. The Class B Note Purchase Agreement shall not be amended,
restated or otherwise modified without the prior written consent of the Agent.

 

(mm)     [Reserved].

 

(nn)     Sale of the Receivables. Each of the Transferor and the Issuer shall in
good faith request that the Noteholders under the Senior Facility agree to
provide the Class A Noteholders a right of first refusal to purchase the
Receivables in the event of a sale of Receivables after an “Event of Default”
under the Senior Facility.

 

(oo)     Enforcement of Rights. The Issuer shall enforce its rights with respect
to all obligations of the Transferor and the Servicer under the Transfer and
Servicing Agreement and all other Transaction Documents to which the Issuer and
the Transferor or the Servicer is a party. The Transferor shall enforce its
rights with respect to all obligations of the Seller under the Receivables
Purchase Agreement.

 

34

--------------------------------------------------------------------------------

 

 

(pp)     Deposit of Collections. In the event that the Servicer fails to deposit
any Collections into the Collection Account within two (2) Business Days
following the Date of Processing, the Servicer shall pay to the Issuer, in
immediately available funds, the amount of such Collections.

 

(qq)     Release of Collections. In the event that the Servicer releases any
Collections from the Collection Account in contravention of the Indenture
Supplement or any other Transaction Document to which the Servicer is a party,
the Servicer shall pay to the Issuer, in immediately available funds, the amount
of such improperly released Collections.

 

SECTION 4.3     Periodic Notices and Reports.

 

(a)     Financial Reporting. From the Closing Date until the Termination Date,
the Transferor, the Issuer or the Servicer, as applicable, shall furnish to the
Agent:

 

(i)     Annual Reporting. Within ninety (90) days following the end of each
fiscal year of each of the Transferor and Holdings, beginning with the fiscal
year ending December 31, 2018, the audited consolidated balance sheet of each of
the Transferor and Holdings as of the end of such fiscal year, and the related
audited consolidated statements of income and cash flows of the Transferor and
Holdings for such fiscal year, which financial statements shall be prepared and
certified without any material qualification and accompanied by any management
letter of the Transferor’s or Holdings’, as applicable, independent certified
public accounting firm and an Officer’s Certificate of the Transferor;

 

(ii)     Quarterly Reporting. Within forty-five (45) days following the end of
each of the first three fiscal quarters of each fiscal year of the Transferor
and Holdings, beginning with the fiscal quarter ending March 31, 2018, the
unaudited consolidated balance sheet of each of the Transferor and Holdings as
of the end of such fiscal quarter, and the related unaudited consolidated
statements of income and cash flows of the Transferor and Holdings for such
fiscal quarter;

 

(iii)     Monthly Reporting. The Servicer shall furnish to the Investors (or
cause to be furnished to the Investors), on a monthly basis on or before each
Determination Date, (A) such information relating to the status of the
Receivables, accounts relating to the Indenture or the Indenture Supplement for
the preceding Monthly Period and such other information with respect to the
Issuer’s property in a certificate substantially in the form of Exhibit C to the
Indenture Supplement and (B) copies of any monthly reports delivered to Holders
of the Series 2018-Two Notes;

 

(iv)     Compliance Certificate. Together with the financial statements required
under this Section, a compliance certificate signed by the Transferor’s
president, chief financial officer, treasurer or other executive officer stating
that, to the best of such Person’s knowledge after reasonable investigation, the
financial statements delivered to the Investors have been prepared in accordance
with GAAP and accurately reflect the financial condition of the Transferor and a
certificate of the Transferor that no Early Redemption Event exists, or if any
Early Redemption Event exists, stating the nature and status thereof and the
steps taken or proposed to be taken with respect thereto;

 

35

--------------------------------------------------------------------------------

 

 

(v)     Filings with Governmental Authorities. Promptly after the same are sent,
copies of all financial statements and reports that the Transferor or the Issuer
may make to, or file with, the Securities and Exchange Commission or any
successor or analogous governmental authority;

 

(vi)     Other Information. Such other information, documents, records or
reports respecting the Accounts, the Receivables or the servicing thereof or the
Issuer as the Agent on behalf of the Investors may from time to time reasonably
request (as can be reasonably obtained or provided by the Transferor or the
Servicer); and such publicly available information, documents, records or
reports respecting the Servicer, the Transferor, the Issuer or the condition or
operations, financial or otherwise, of the Servicer, the Issuer or the
Transferor as the Agent may from time to time reasonably request; provided, that
neither the Servicer nor the Transferor shall be required to disclose any
information reasonably determined by it to be Proprietary Information;

 

provided, however, for so long as Holdings is subject to, and in compliance
with, the requirements of the Securities Exchange Act of 1934, as amended, and
such requirements require public disclosure of the items specified in the above
clauses (i), (ii), (iv) and (v), Holdings shall be required to furnish such
items only upon the request of the Agent.

 

(b)     Notices. The Transferor, the Issuer and the Servicer, as applicable,
shall notify the Agent in writing of any of the following with respect to itself
only promptly and in any event within five (5) days upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

 

(i)     Notice of Early Redemption Events. As soon as possible and in any event,
within five (5) days after learning of the occurrence of any Early Redemption
Event or Event of Default, accompanied by a statement of the chief financial
officer or chief accounting officer of the Transferor or the Issuer or an
Officer’s Certificate of a Servicing Officer, as applicable, specifying the
nature and status thereof, the period of existence thereof and what action is
proposed to be taken with respect thereto;

 

(ii)     Judgment and Proceedings. The entry of any judgment or decree against
the Transferor, the Issuer or the Servicer, as applicable, in excess of
$5,000,000, or the institution of any material lawsuit or other proceeding
against such Person;

 

(iii)     Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding against the Issuer, the Transferor or the Servicer
(i) asserting the invalidity of this Agreement or the other Transaction
Documents to which it is a party or the Receivable Sales Agreement or the
Program Management Agreement, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement or the other Transaction
Documents to which it is a party or the Receivable Sales Agreement or the
Program Management Agreement, (iii) seeking any determination or ruling that, in
the reasonable judgment of the Issuer, the Transferor or the Servicer, as
applicable, would materially and adversely affect the performance by the Issuer,
the Transferor or the Servicer, as applicable, of its obligations under this
Agreement or the other Transaction Documents to which it is a party, (iv)
seeking any determination or ruling that would materially and adversely affect
the validity or enforceability of this Agreement or the other Transaction
Documents to which it is a party or the Receivable Sales Agreement or the
Program Management Agreement, (v) seeking any determination or ruling that, if
adversely determined, would materially and adversely affect the condition
(financial or otherwise), business, properties or operations of the Issuer, the
Transferor or the Servicer, as applicable, (vi) that makes a claim or claims
against or affecting the Issuer or the Transferor, or that makes a claim or
claims in an aggregate amount greater than $5,000,000, in the case of the
Servicer or the Account Owner, or (vii) that is commenced by or against the
Issuer, the Transferor or the Servicer as debtor under any applicable Debtor
Relief Law;

 

36

--------------------------------------------------------------------------------

 

 

(iv)     ERISA. The occurrence of any Reportable Event under Section 4043(c)
(5), (6) or (9) of ERISA with respect to any Plan of the Transferor, the Issuer
or the Servicer, as applicable, any decision to terminate or withdraw from a
Plan of the Transferor, the Issuer or the Servicer, as applicable, any finding
made with respect to a Plan of the Transferor, the Issuer or the Servicer, as
applicable, under Section 4041(c) or (e) of ERISA, the commencement of any
proceeding with respect to a Plan of the Transferor, the Issuer or the Servicer,
as applicable under Section 4042 of ERISA, the failure to make any required
installment or other required payment under Section 412 of the Code or Section
302 of ERISA on or before the date for such installment or payment, or any
material increase in the actuarial present value of unfunded vested benefits
under all Plans of the Transferor, the Issuer or the Servicer, as applicable,
over the preceding year;

 

(v)     Defaults Under Transaction Documents. The occurrence of (A) a breach of
any obligation, (B) any event giving rise to a right of termination or (C) any
notice of termination delivered under any Transaction Document or the Receivable
Sales Agreement or the Program Management Agreement;

 

(vi)     Defaults Under Other Agreements. The occurrence of a default or an
event of default under any other financing arrangement pursuant to which the
Transferor, the Issuer or the Servicer is a debtor or an obligor;

 

(vii)     Events of Default or Early Redemption Events Under Senior Facility.
The occurrence of any “Event of Default” or “Early Redemption Event” under the
Senior Series (as defined in Exhibit D); provided that giving notice pursuant to
this clause (vii) shall be solely the obligation of the Servicer;

 

(viii)     Modifications to the Senior Supplement. Any waiver, amendment,
restatement, supplement or modification to the Senior Supplement (as defined in
Exhibit D) and will provide a copy thereof at the same time as such notice;
provided that giving notice pursuant to this clause (viii) shall be solely the
obligation of the Transferor;

 

(ix)     Material Adverse Effect. Any other development, event, fact,
circumstance or condition that is reasonably expected to have or result in a
Material Adverse Effect on any of the Issuer, the Transferor, or the Servicer,
in each case describing the nature and status thereof and the action proposed to
be taken with respect thereto;

 

37

--------------------------------------------------------------------------------

 

 

(x)     Trust Estate. Any matter(s) in existence affecting in any material
respect the value, enforceability or collectability of the Trust Estate taken as
a whole;

 

(xi)     Regulatory Scrutiny. (A) The Issuer, the Transferor, the Servicer or,
to the Issuer’s, the Transferor’s, or the Servicer’s knowledge, the Account
Owner is being placed under regulatory supervision, has received any subpoena or
material request for information from a Governmental Authority, has had a legal
action, litigation, suit or arbitration proceeding brought or threatened against
it by any Governmental Authority or has received a material notice or request
from any Governmental Authority regarding any liability of the Issuer, the
Transferor, the Servicer or the Account Owner, (B) any license, permit, charter,
registration or approval necessary for the conduct of the Issuer’s, the
Transferor’s, the Servicer’s or, to the Issuer’s, the Transferor’s, or the
Servicer’s knowledge, the Account Owner’s business is to be, or has been
suspended or revoked, or (C) the Issuer, the Transferor, the Servicer or the
Account Owner has received any notice or order by any Government Authority to
cease and desist any practice, procedure or policy employed by the Issuer, the
Transferor, the Servicer or, to the Issuer’s, the Transferor’s, or the
Servicer’s knowledge, the Account Owner in the conduct of its respective
business, and such cessation may reasonably be expected to result in a Material
Adverse Effect with respect to the Issuer, the Transferor, the Servicer or, to
the Issuer’s, the Transferor’s, or the Servicer’s knowledge, the Account Owner;

 

(xii)     Tax Lien. The filing, recording or assessment of any federal, state,
local or foreign tax lien against the Trust Estate or the Issuer;

 

(xiii)     Transaction Documents. Any termination, waiver, amendment or
modification of, as the case may be, the terms of (including the applicable fee
schedule to) the Transfer and Servicing Agreement, any other Transaction
Document, the Receivable Sales Agreement or the Program Management Agreement and
will provide a copy thereof at the same time as such notice;

 

(xiv)     Indebtedness. Any failure to pay when due any Indebtedness of the
Issuer, the Transferor or the Servicer;

 

(xv)     Change of Name or Location. Any change in the legal name, jurisdiction
of organization or type of organization of the Issuer or the Transferor;

 

(xvi)     Contract Termination. The loss, termination or expiration of any
contract to which the Issuer, the Transferor or the Servicer is a party or by
which its properties or assets are subject or bound that is reasonably expected
to have or result in a Material Adverse Effect on the Issuer, the Transferor or
the Servicer;

 

(xvii)     Eligible Receivable. Any event or circumstance that could reasonably
be expected to cause a Receivable owned by the Issuer to fail to satisfy clause
(e) of the definition of “Eligible Receivable”; and

 

(xviii)     Other Information. Such other information, documents, records or
reports respecting the Trust Estate or the condition or operations, financial or
otherwise of the Issuer, the Transferor or the Servicer as the Agent may from
time to time reasonably request in order to protect the Investors’ interests
under or as contemplated by this Agreement; provided (A) that the Issuer, the
Transferor or the Servicer, as applicable, shall provide such requested
information, documents, records or reports within (30) days of receipt of such
request from the Agent and (y) that the Issuer, the Transferor or the Servicer,
as applicable, has possession or access to such information, documents, records
or reports without incurring any significant costs, time or expenses.

 

38

--------------------------------------------------------------------------------

 

 

(c)     Copies of Notices. The Transferor, the Issuer and the Servicer, as
applicable, shall promptly furnish to the Agent a copy of each certificate,
report, statement, notice or other communication furnished by or on behalf of
itself under the Transaction Documents to the holders of the Offered Notes, to
the Indenture Trustee concurrently therewith and furnish to the Agent promptly
after receipt thereof a copy of each notice, demand or other communication
received by or on behalf of it pursuant to this Agreement, the Transfer and
Servicing Agreement, the Indenture, the Indenture Supplement or the Receivables
Purchase Agreement. Each such communication provided hereunder shall be
furnished to the Agent in writing.

 

SECTION 4.4     Tax Treatment.

 

Each Investor hereby agrees to treat the Offered Notes for purposes of federal
and state income or franchise taxes and any other tax imposed on or measured by
income as indebtedness unless otherwise required by the Internal Revenue
Service.

 

SECTION 4.5     Board of Directors of Transferor.

 

(a) For so long as the Offered Notes remain Outstanding, the Transferor shall
cause its Board of Directors (the “Board”) to be comprised of five members
including one member designated by the Agent or an Affiliate of the Agent (the
“Agent Designee”). None of the Transferor, the Board or any committee of the
Board shall undertake or approve any of the following actions without the
unanimous consent of all Board members:

 

(i)     dissolution, liquidation or termination of the Transferor or the Issuer;

 

(ii)     institution of a case or other proceeding under any Debtor Relief Law
involving the Transferor or the Issuer;

 

(iii)     material amendment of any Transaction Document to which the Transferor
or the Issuer is a party; or

 

(iv)     change in the business of the Transferor or the Issuer.

 

(b) For so long as the Offered Notes remain Outstanding, (i) the Agent Designee
may be removed or replaced, with or without cause, only with the written consent
of the Agent and (ii) if the Agent requests the removal and/or replacement of
the Agent Designee, the Transferor shall take all actions necessary to effect
such request.

 

(c) The assumption by the Agent Designee of his or her duties under the Articles
of Incorporation of the Transferor will be without prejudice to the rights of
the Agent Designee, TowerBrook Capital Partners L.P. (“TCP”) or the rights of
their respective affiliates to pursue or participate in other interests and
activities including, without limitation, investments in and devotion of time to
other businesses which compete with the Transferor, and to receive and enjoy
profits or compensation therefrom.

 

39

--------------------------------------------------------------------------------

 

 

(d)   The Agent Designee, TCP and their respective affiliates (the
“Institutional Parties”) may engage in any capacity (as owner, employee,
manager, consultant or otherwise) in any activity, whether or not such activity
competes with or is benefited by the business of the Transferor, without being
liable to the Transferor or the other members of the Board for any income or
profit derived from such activity, and none of the Institutional Parties shall
be obligated to make available to the Transferor or any other member of the
Board any business opportunity of which an Institutional Party is or becomes
aware.

 

(e) To the fullest extent permitted by applicable law, the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to the Institutional
Parties.  The Transferor renounces any interest or expectancy of the Transferor
in, or in being offered an opportunity to participate in, business opportunities
that are from time to time presented to any Institutional Party.  No
Institutional Party shall have any duty to communicate knowledge of or offer any
potential transaction, agreement, arrangement or other matter that may be an
opportunity for the Transferor to the Transferor, and no Institutional Party
shall be liable to the Transferor or to the members for breach of any fiduciary
or other duty by reason of the fact that such person pursues or acquires for, or
directs such opportunity to, another person or does not communicate such
opportunity or information to the Transferor. No amendment or repeal of this
paragraph (e) shall apply to or have any effect on the liability or alleged
liability of any Institutional Party for or with respect to any opportunities of
which such Institutional Party becomes aware prior to such amendment or repeal.

 

ARTICLE V

INDEMNIFICATION; EXPENSES; RELATED MATTERS

 

SECTION 5.1     Indemnities by the Transferor. Without limiting any other rights
which the Indemnified Parties may have hereunder or under applicable Law and
notwithstanding any provision to the contrary herein or in any other Transaction
Document, including Section 5.03 of the Transfer and Servicing Agreement, the
Transferor hereby agrees to indemnify, defend and hold harmless (on an after tax
basis) the Agent, each Investor and their respective successors and permitted
assigns and their respective officers, directors, employees, partners,
representatives, members, managers, advisors, shareholders, attorneys,
Affiliates and agents (collectively, “Indemnified Parties”) from and against any
and all damages, losses, claims, liabilities, deficiencies, obligations, fines,
penalties, actions (whether threatened or existing), judgments, suits (whether
threatened or existing), costs and expenses, including reasonable attorneys’
fees and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or relating to this Agreement, the other Transaction Documents, the Receivable
Sales Agreement, the Program Management Agreement, the ownership or maintenance,
either directly or indirectly, by such Investor of the Offered Notes or any of
the other transactions contemplated hereby or thereby or in respect of the Trust
Estate, except, (i) Indemnified Amounts to the extent determined in a final and
non-appealable judgment by a court of competent jurisdiction to have directly
resulted from such Indemnified Party’s gross negligence, fraud or willful
misconduct, (ii) to the extent that any Indemnified Amount relates to Excluded
Taxes or amounts payable by the Issuer under Sections 5.2 or 5.3, (iii) for
recourse for the payment of principal of or interest on, or other amounts due in
respect of, the Offered Notes as a result of nonpayment by Obligors on the
Accounts or the related Receivables (collectively, the “Excluded Liabilities”).
Without limiting the generality of the foregoing, the Transferor shall indemnify
each Indemnified Party for Indemnified Amounts relating to or resulting from:

 

40

--------------------------------------------------------------------------------

 

 

(a)     any representation or warranty made by the Transferor or the Issuer or
any officers of the Transferor or the Issuer under or in connection with this
Agreement, any of the other Transaction Documents, or any other information or
report delivered by the Transferor or the Issuer pursuant hereto, or pursuant to
any of the other Transaction Documents having been incomplete, false or
incorrect when made or deemed made;

 

(b)     the failure by the Transferor or the Issuer to comply with any
applicable Law with respect to any Receivable or the related Credit Card
Agreement, or the nonconformity of any Receivable or the related Credit Card
Agreement with any such applicable Law;

 

(c)     any dispute, claim, offset or defense (other than bankruptcy) of the
Obligor to the payment of any Receivable (including a defense based on such
Receivable or the related Credit Card Agreement not being the legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms);

 

(d)     the failure by the Transferor or the Issuer to comply with any term,
provision or covenant contained in this Agreement or any of the other
Transaction Documents to which it is a party or to perform any of its respective
duties or obligations under the Receivables or related Contracts; or

 

(e)     any action taken by the Transferor or the Issuer in the enforcement or
collection of any Receivable.

 

Promptly after receipt by an Indemnified Party of notice of the commencement of
any action, such Indemnified Party will, if a claim in respect thereof is to be
made under this Section 5.1, notify the Transferor, provided, however, the
omission to so notify the Transferor will not relieve the Transferor from any
liability which it may have to any such Indemnified Party under this Section
5.1, except to the extent the Transferor was actually prejudiced by the failure
to give such notices promptly.

 

41

--------------------------------------------------------------------------------

 

 

Thereafter, the Indemnified Party and the Transferor shall consult, to the
extent appropriate, with a view to minimizing the cost to the Transferor of its
obligations hereunder; provided, however, that nothing contained herein shall
obligate any Indemnified Party to take any action that imposes on such Person
any additional costs or legal or regulatory burdens which in such Person’s
reasonable opinion, would have an adverse effect on its business, operations or
financial condition. In case any Indemnified Party receives written notice of
any damage, loss or expense in respect of which indemnity may be sought
hereunder by it and it notifies the Transferor thereof, the Transferor will be
entitled to participate therein, and to the extent that it may elect by written
notice delivered to the Indemnified Party promptly after receiving the aforesaid
notice from such Indemnified Party, to assume the defense thereof, with counsel
reasonably satisfactory at all times to such Indemnified Party; provided,
however, that if the parties against which any damage, loss or expense arises
include both the Indemnified Party and the Transferor, and the Indemnified Party
shall have reasonably concluded that there may be legal defenses available to it
which are different from or additional to those available to the Transferor, the
Indemnified Party shall have the right to select one separate counsel for such
Indemnified Party to assume such legal defenses and otherwise to participate in
the defense of such damage, loss or expenses on behalf of such Indemnified
Party. Upon receipt of notice from the Transferor to such Indemnified Party of
its election to assume the defense of such action and approval by the
Indemnified Party of such counsel, the Transferor shall not be liable to such
Indemnified Party under this Section 5.1 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof unless (i) the Indemnified Party shall have employed such counsel in
connection with assumption of legal defenses in accordance with the proviso to
the next preceding sentence, (ii) the Transferor shall not have employed and
continued to employ counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of
commencement of the action or (iii) the Transferor shall have authorized the
employment of counsel for the Indemnified Party at the expense of the
Transferor.

 

SECTION 5.2     Taxes. (a) All payments and distributions made hereunder by the
Issuer, Transferor or the Servicer (each, a “payor”) to each Investor (a
“recipient”) shall be made, to the extent permitted by applicable law, free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and any other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority on any
recipient (or any assignee of such parties), but excluding Excluded Taxes (such
non-excluded items being called “Taxes”). In the event that any withholding or
deduction from any payment made by the payor hereunder is required in respect of
any Taxes, then the payor (or if such payor is the Servicer, the Issuer):

 

(i)     shall pay directly to the relevant authority the full amount required to
be so withheld or deducted;

 

(ii)     shall promptly forward to such Investor an official receipt or other
documentation satisfactory to such Investor evidencing such payment to such
authority; and

 

(iii)     shall pay to the recipient such additional amount or amounts as is
necessary to ensure that the net amount actually received by the recipient will
equal the full amount such recipient would have received had no such withholding
or deduction been required.

 

Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such payment recipient hereunder, the recipient may
pay such Taxes and the payor (or if such payor is the Servicer, the Issuer) will
promptly pay such additional amounts (including any penalties, interest or
expenses), as shall be necessary in order that the net amount received by the
payment recipient after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such payment recipient would have
received had such Taxes not been asserted.

 

42

--------------------------------------------------------------------------------

 

 

If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor (or if such payor is the Servicer, the Issuer)
shall indemnify the recipient for any incremental Taxes, interest, or penalties
that may become payable by any recipient as a result of any such failure.

 

(b)     Each Investor shall, prior to becoming a party to any Transaction
Document, deliver to each payor two duly completed copies of an Internal Revenue
Service Form W-9 or applicable successor form.

 

(i)     Each Investor shall deliver to each payor two (2) further copies of any
such form or certification previously delivered on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the payor;

 

(ii)     Each Investor shall obtain such extensions of time for filing and
complete such forms or certifications as may reasonably be requested by the
payor; unless, in any such case, an event (including, without limitation, any
change in treaty, law or regulation) has occurred after the Closing Date and
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would prevent such Investor from
duly completing and delivering any such form with respect to it, and such
Investor so advises the payor. In such event, the Investor shall make reasonable
efforts to cooperate with the payor in availing itself of any other then
reasonably available exemption for Taxes. Each such Investor shall certify that
it is entitled to an exemption from United States backup withholding tax;

 

(iii)     If a payment made to a recipient would be subject to United States
federal withholding tax imposed by FATCA if such recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
recipient shall deliver to the Transferor at the time or times prescribed by law
and at such time or times reasonably requested by the payor such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the payor as may be necessary for the payor to comply with its
obligations under FATCA and to determine that such recipient has complied with
such recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(c)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.2 (including by the payment of additional amounts
pursuant to this Section 5.2), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant government or taxing
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection 5.2(c) (plus any penalties,
interest or other charges imposed by the relevant government or taxing
authority) in the event that such indemnified party is required to repay such
refund to such government or taxing authority. Notwithstanding anything to the
contrary in this subsection 5.2(c), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
5.2(c) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

43

--------------------------------------------------------------------------------

 

 

(d)     Each Investor agrees that it will use reasonable efforts to reduce or
eliminate any claim for compensation pursuant to this Section 5.2, including but
not limited to designating a different office in which any funding hereunder is
made, accounted for or booked if such designation will avoid the need for, or
reduce the amount of, any additional amount or amounts otherwise owing pursuant
to this Section 5.2 and will not, in the good faith opinion of such Investor, be
unlawful or otherwise materially disadvantageous to such Investor.

 

SECTION 5.3     Indemnities by the Servicer. (a) Notwithstanding any provision
to the contrary herein or in any other Transaction Document, including Section
6.03 of the Transfer and Servicing Agreement, the Servicer shall indemnify,
defend and hold harmless (on an after tax basis) each Indemnified Party from and
against any Indemnified Amount suffered or sustained by reason of willful
misfeasance, bad faith, or negligence in the performance of the duties of the
Servicer, by reason of reckless disregard or breach of covenants, obligations
and duties of the Servicer hereunder or under any other Transaction Document to
which the Servicer is a party or by reason of the failure of any representation
or warranty made or deemed made by the Servicer (or any of its officers) under
or in connection with this Agreement or any other Transaction Document to which
the Servicer is a party have been true and correct in all material respects as
of the date made or deemed made; provided, however, that the Servicer shall not
indemnify any such Indemnified Party for any such Indemnified Amount suffered or
sustained by reason of any action taken or omitted at the written request of any
such Indemnified Party; and provided, further, that the Servicer shall not
indemnify any such Indemnified Party for any such Indemnified Amount to the
extent determined in a final and non-appealable judgment by a court of competent
jurisdiction to have directly resulted from such Indemnified Party’s gross
negligence, fraud or willful misconduct, with respect to the uncollectibility of
the Receivables on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor or with respect to any Excluded Taxes
required to be paid by any such Indemnified Party in connection herewith to any
taxing authority. The Servicer shall not be liable for acts or omissions of any
Successor Servicer. The provisions of this indemnity shall run directly to and
be enforceable by an injured party subject to the limitations hereof.

 

(a)     Each Indemnified Party shall use its good faith efforts to mitigate,
reduce or eliminate any losses, expenses or claims for indemnification pursuant
to this Section 5.3; provided, however, that nothing contained herein shall
obligate any Indemnified Party to take any action that imposes on such Person
any additional costs or legal or regulatory burdens which in such Person’s
reasonable opinion, would have an adverse effect on its business, operations or
financial condition.

 

44

--------------------------------------------------------------------------------

 

 

(b)     Promptly after the receipt by an Indemnified Party of written notice of
any damage, loss or expense in respect of which indemnity may be sought under
this Section 5.3 by it, such Indemnified Party will, if a claim is to be made
against the Servicer, notify the Servicer thereof in writing; but the omission
so to notify the Servicer will not relieve the Servicer from any liability which
it may have to any Indemnified Party except as may be required or provided
otherwise than under this Section 5.3. Thereafter, the Indemnified Party and the
Servicer shall consult, to the extent appropriate, with a view to minimizing the
cost to the Servicer of its obligations hereunder; provided, however, that
nothing contained herein shall obligate any Indemnified Party to take any action
that imposes on such Person any additional costs or legal or regulatory burdens
which in such Person’s reasonable opinion, would have an adverse effect on its
business, operations or financial condition. In case any Indemnified Party
receives written notice of any damage, loss or expense in respect of which
indemnity may be sought hereunder by it and it notifies the Servicer thereof,
the Servicer will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnified Party promptly after
receiving the aforesaid notice from such Indemnified Party, to assume the
defense thereof, with counsel reasonably satisfactory at all times to such
Indemnified Party; provided, however, that if the parties against which any
damage, loss or expense arises include both the Indemnified Party and the
Servicer, and the Indemnified Party shall have reasonably concluded that there
may be legal defenses available to it which are different from or additional to
those available to the Servicer, the Indemnified Party shall have the right to
select one separate counsel for such Indemnified Party to assume such legal
defenses and otherwise to participate in the defense of such damage, loss or
expenses on behalf of such Indemnified Party. Upon receipt of notice from the
Servicer to such Indemnified Party of its election to assume the defense of such
action and approval by the Indemnified Party of such counsel, the Servicer shall
not be liable to such Indemnified Party under this Section 5.3 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof unless (i) the Indemnified Party shall have employed
such counsel in connection with assumption of legal defenses in accordance with
the proviso to the next preceding sentence, (ii) the Servicer shall not have
employed and continued to employ counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of commencement of the action or (iii) the Servicer shall have
authorized the employment of counsel for the Indemnified Party at the expense of
the Servicer.

 

(c)     Notwithstanding any other provisions contained in this Section 5.3, (i)
the Servicer shall not be liable for any settlement, compromise or consent to
the entry of any order adjudicating or otherwise disposing of any damage, loss
or expense effected without its consent and (ii) after the Servicer has assumed
the defense of any damage, loss or expense under this Section 5.3 with respect
to any Indemnified Party, it will not settle, compromise or consent to entry of
any order adjudicating or otherwise disposing thereof (1) if such settlement,
compromise or order involved the payment of money damages, unless the Servicer
agrees with such Indemnified Party to pay such money damages and, if not
simultaneously paid, to furnish such Indemnified Party with satisfactory
evidence of its ability to pay such money damages, (2) if such settlement,
compromise or order involved any relief against such Indemnified Party, other
than the payment of money damages, without the prior written consent of such
Indemnified Party and (3) if such settlement, compromise or order does not
provide a full release of the Indemnified Party, without the prior written
consent of such Indemnified Party.

 

45

--------------------------------------------------------------------------------

 

 

ARTICLE VI

MISCELLANEOUS

 

SECTION 6.1     Term of Agreement; Survival. This Agreement shall terminate on
the date on which the Offered Notes and any other amounts owed to the Agent, any
Investor or any Indemnified Party under the Transaction Documents have been paid
in full (other than unasserted indemnity claims) (the “Termination Date”);
provided, however, that (i) the rights and remedies of the parties hereto with
respect to any representations or warranties made or deemed to be made by such
party in this Agreement, and (ii) the provisions of Article V and Sections 6.9,
6.10 and 6.11 of this Agreement shall survive the termination of this Agreement
and the payment in full of the Note Principal Balance. Furthermore, all
representations, warranties, covenants, guaranties and indemnifications
contained in this Agreement and the Transaction Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale and transfer of the Offered Notes.

 

SECTION 6.2     Waivers; Amendments. (a) No failure or delay on the part of any
party hereto in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.

 

(a)     This Agreement may be amended from time to time only with the written
consent of the Transferor, the Servicer, the Issuer, the Agent and Investors in
Offered Notes representing more than 66 2/3% of the Class A Note Principal
Balance.

 

(b)     Notwithstanding anything to the contrary contained herein or in any
other Transaction Document, any provision of this Agreement that requires
consent of the Investors or of each Investor shall be satisfied by the consent
of Investors in Offered Notes representing more than 66 2/3% of the Class A Note
Principal Balance.

 

SECTION 6.3     Notices; Payments. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile) and mailed, facsimiled, emailed or delivered, as to each party
hereto, at its address specified below or at such other address as shall be
designated by such party in a written notice to the other party hereto. All such
notices and communications shall, when mailed, be effective three (3) days after
deposit in the mails, when facsimiled or emailed, be effective when confirmed by
telephone or email, and when hand delivered, upon delivery.

 

46

--------------------------------------------------------------------------------

 

 

If to the Agent:

 

TSO-Fortiva Notes Holdco LP

c/o TowerBrook Capital Partners L.P.

Park Avenue Tower

65 East 55th Street, 19th Floor

New York, NY 10022

Attention: Glenn Miller and Walter Weil

 

 

If to the Investors:

 

TSO-Fortiva Notes Holdco LP

c/o TowerBrook Capital Partners L.P.

Park Avenue Tower

65 East 55th Street, 19th Floor

New York, NY 10022

Attention: Glenn Miller and Walter Weil

 

 

If to the Transferor:

 

Perimeter Funding Corporation
101 Convention Center Drive

Suite 850, Room 20-A

Las Vegas, Nevada 89109

Attn: Joshua Miller

 

With a copy to (which copy shall not constitute notice)

 

Colleen Dolan

Fennemore Craig, P.C.

300 East Second Street, 15th Floor

Reno, Nevada 89501

 

 

If to the Servicer:

 

Access Financing, LLC
Five Concourse Parkway, Suite 300
Atlanta, Georgia 30346
Attention: General Counsel

 

47

--------------------------------------------------------------------------------

 

 

With a copy to (which copy shall not constitute notice)

 

Law Office of Reagan Beck

P.O. Box 202

Wayland, Massachusetts 01778

 

If to the Issuer:

 

Perimeter Master Note Business Trust
c/o Wilmington Trust, National Association
3993 Howard Hughes Parkway

Suite 250

Las Vegas, Nevada 89169
Attention:     Corporate Trust Administration

 

With a copy to (which copy shall not constitute notice)

 

Colleen Dolan

Fennemore Craig, P.C.

300 East Second Street, 15th Floor

Reno, Nevada 89501

 

SECTION 6.4     Governing Law; Submission to Jurisdiction; Appointment of
Service Agent(a)     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS SECTION 6.4 SHALL AFFECT THE
RIGHT OF ANY PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF THE PARTIES
HERETO OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.

 

(b)     EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

 

48

--------------------------------------------------------------------------------

 

 

(c)     Each of the parties hereto hereby irrevocably and unconditionally
consents to service of process in the manner provided for notices in Section 6.3
of this Agreement; provided, that nothing in this Agreement shall affect the
right of any such party to serve process in any other manner permitted by law.

 

(d)     In the event of a dispute or litigation under any Transaction Document,
the prevailing party shall be entitled to receive all expenses incurred
therewith, including reasonable attorneys’ fees and expenses.

 

(e)     Each of the parties hereto acknowledges and agrees that any breach or
threatened breach of Section 4.2(jj) of this Agreement is likely to cause
irreparable harm for which money damages may not be an appropriate or sufficient
remedy. Each party hereto therefore agrees that the party alleging such breach
or threat to commit such breach is entitled to seek injunctive or other
equitable relief to remedy or prevent any breach or threatened breach of Section
4.2(jj) of this Agreement. Such remedy is not the exclusive remedy for any
breach or threatened breach of Section 4.2(jj) of this Agreement, but is in
addition to all other rights and remedies available at law or in equity and
pursuant to this Agreement.

 

SECTION 6.5     Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

SECTION 6.6     Severability of Provisions. If any one or more of the provisions
of this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

 

SECTION 6.7     Counterparts; Facsimile Delivery. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Electronic delivery of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.

 

SECTION 6.8     Successors and Assigns; Binding Effect; Stapled Transfers of
Offered Notes. This Agreement shall be binding upon each of and inure to the
benefit of the Transferor, the Issuer, the Servicer, and the Investors and their
respective successors and permitted assigns (including any subsequent holders of
the Offered Notes). Notwithstanding anything to the contrary contained herein,
except as provided in Section 5.02 or 6.02 of the Transfer and Servicing
Agreement, this Agreement may not be assigned by the Transferor, the Issuer or
the Servicer without the prior written consent of the Agent on behalf of the
Investors. Each Investor with the consent of the Agent (such consent not to be
unreasonably withheld) may Transfer its rights hereunder in whole or in part to
any Permitted Transferee without the consent of the Transferor and to any other
Person with the prior written consent of the Transferor, in each case in
compliance with the Indenture Supplement; provided that if an Early Redemption
Event or Event of Default has occurred and is continuing, each Investor may
Transfer its rights hereunder in whole or in part to any Person without the
consent of the Transferor. Notwithstanding the foregoing, no Offered Note may be
transferred other than pursuant to a transfer of a pro rata portion of Class A-3
Notes, Class A-4 Notes, and Class A-5 Notes (a “Stapled Transfer”). Each of the
Transferor and the Agent hereby consents to the transfer of a participation
interest in the Class A-3 Notes, Class A-4 Notes and Class A-5 Notes to Alan
Fishman pursuant to a master participation agreement in substantially the form
attached hereto as Exhibit E.

 

49

--------------------------------------------------------------------------------

 

 

SECTION 6.9     Confidentiality. Each of the parties hereto hereby agrees that
it will not disclose the contents of this Agreement, any information disclosed
pursuant to this Agreement including confidential information of or with respect
to the Investors, the Agent, the Transferor, the Servicer or the Issuer to any
other Person; except that each such party, its Affiliates and such party’s and
it’s Affiliates’ respective officers, managers, members, partners, advisors,
consultants and employees may disclose this Agreement and such information (i)
to its external accountants and attorneys, financing sources, potential
financing sources, investors, potential investors, and the agents of such
Persons (“Excepted Persons”), and as required by an applicable law or order of
any judicial or administrative proceeding or regulatory examination, (ii) to any
Permitted Transferee or potential Permitted Transferee; provided that to the
extent that such Permitted Transferee or potential Permitted Transferee actually
receives the confidential information described below, it will enter into a
confidentiality agreement for the benefit of the Transferor and its Affiliates
in a mutually agreeable form and (iii) in any suit, action, proceeding or
investigation (whether in law or in equity or pursuant to arbitration) involving
this Agreement for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies or interests under
or in connection with this Agreement; provided, however, that the disclosing
party shall, as a condition to any such disclosure, direct and require any
Excepted Person receiving such information to maintain the confidentiality of
such information and the disclosing party shall be liable for any failure of
such Excepted Person to maintain the confidentiality of such information. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 6.9 are: all fees and other pricing terms, and all
provisions relating to Early Redemption Events. Each of the parties hereto
acknowledges and agrees that any breach or threatened breach of this Section is
likely to cause the disclosing party irreparable harm for which money damages
may not be an appropriate or sufficient remedy. The party receiving confidential
information therefore agrees that the disclosing party is entitled to seek
injunctive or other equitable relief to remedy or prevent any breach or
threatened breach of this Section. Such remedy is not the exclusive remedy for
any breach or threatened breach of this Section, but is in addition to all other
rights and remedies available at law or in equity and pursuant to this
Agreement.

 

Notwithstanding anything herein to the contrary, each party (and each employee,
representative or other agent of each party) hereto may disclose to any and all
persons, without limitation of any kind, any information with respect to the
United States federal income “tax treatment” and “tax structure” of the
transactions contemplated hereby (including opinions or other tax analyses) that
are provided to such parties (or their representatives) relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the transactions contemplated
hereby.

 

50

--------------------------------------------------------------------------------

 

 

SECTION 6.10     No Bankruptcy Petition Against the Issuer or the Transferor.
Each of the parties hereto, by entering into this Agreement, covenants and
agrees that it will not at any time institute against, or join any other Person
in instituting against, the Issuer or the Transferor any proceeding of a type
referred to in the definition of Insolvency Event.

 

SECTION 6.11     No Recourse Against Issuer. Notwithstanding anything to the
contrary contained herein, the obligations of the Issuer under this Agreement,
the Indenture and the Indenture Supplement shall be payable at such time as
funds are received by or are available to the Issuer in excess of funds
necessary to pay in full all outstanding Notes and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against the Issuer but shall continue to accrue. Each party
hereto agrees that the payment by the Issuer of any “claim” (as defined in
Section 101 of Title 11 of the Bankruptcy Code) of any such party hereunder
shall be subordinated to the payment in full of all Notes.

 

SECTION 6.12     Limitation of Liability. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust, National Association, not individually or personally but
solely as trustee of the Issuer, in the exercise of the powers and authority
conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer and (c) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Agreement or the other Transaction Documents
to which the Issuer is a party.

 

SECTION 6.13     Amounts Limited to Available Collections. Notwithstanding
anything else in this Agreement to the contrary, the obligations of the Issuer
and Transferor hereunder shall be payable hereunder solely to the extent funds
are available therefor and, to the extent such funds are insufficient or
unavailable to pay any amounts owing by the Issuer or the Transferor, as
applicable, hereunder, it shall not constitute a claim against the Issuer or the
Transferor, as applicable.

 

51

--------------------------------------------------------------------------------

 

 

ARTICLE VII

THE AGENT

 

SECTION 7.1     Authorization and Action.

 

(a)     Each Investor hereby irrevocably designates and appoints TSO-Fortiva
Notes Holdco LP, as Agent hereunder, and authorizes the Agent to take such
actions as agent on its behalf, including execution of the other Transaction
Documents, and to exercise such powers as are delegated to the Agent by the
terms of this Agreement together with such actions and powers as are reasonably
incidental thereto. The Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with the
Investor, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Agent shall be read into this
Agreement or otherwise exist for the Agent, regardless of whether an Event of
Default or Early Redemption Event has occurred and is continuing. In performing
its functions and duties hereunder, the Agent shall act solely as agent for the
Investors and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for the Issuer, the Transferor or the
Servicer or any of their successors or assigns. The provisions of this Article
are solely for the benefit of the Agent and the Investors, and none of the
Issuer, the Transferor or the Servicer shall have any rights as a third party
beneficiary of any such provisions. The Agent shall not be required to take any
action which exposes the Agent to personal liability or which is contrary to
this Agreement or applicable law. Without limiting the generality of the
foregoing, (i) the Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers; provided that, the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any
Transaction Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any applicable law,
and (ii) except as expressly set forth in the Transaction Documents, the Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Issuer, the Transferor, the Servicer
or any of their respective Affiliates that is communicated to or obtained by the
Agent or any of its Affiliates in any capacity. The Agent shall be deemed not to
have knowledge of any Event of Default or Early Redemption Event unless and
until written notice thereof is given to Agent by the Issuer, the Transferor,
the Servicer or an Investor, and the Agent shall not be responsible for or have
any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with any Transaction Document, (B) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Transaction Document, (C) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Transaction Document, (D) the validity, enforceability, effectiveness or
genuineness of any Transaction Document or any other agreement, instrument or
document, (E) the creation, perfection or priority of Liens on the Trust Estate
or the existence of the Trust Estate or (F) the satisfaction of any condition
set forth in Article III or elsewhere in any Transaction Document, other than to
confirm receipt of items expressly required to be delivered to the Agent. The
Agent shall not be liable or responsible for any act or omission of the Account
Bank.

 

(b)     Each Investor and each subsequent Investor hereby consents to the
registration of the Class A Notes in the name of Agent as the “Class A
Noteholder” (as defined in the Indenture Supplement) solely for the purposes of
administration and convenience, and that as such Class A Noteholder, the Agent
shall have no beneficial ownership interest in the Class A Notes. Without
limiting the authorization of and delegation to the Agent set forth in the
foregoing Section 7.1(a), it is hereby acknowledged and agreed that all payments
in respect of the Class A Notes and in respect of fees and other amounts owing
to the Investors under this Agreement shall, except as otherwise expressly
provided herein, be remitted by the applicable payor to the Agent as the Class A
Noteholder, and the Agent in such capacity shall distribute all such amounts,
promptly following receipt thereof, to the applicable parties in interest
according to their respective interests therein, determined by reference to the
terms of the Indenture, the Indenture Supplement, this Agreement and the Agent’s
books and records relating to the Class A Notes, the Indenture, the Indenture
Supplement and this Agreement (it being agreed that the entries made in such
books and records of the Agent shall be conclusive and binding for all purposes
absent manifest error).

 

52

--------------------------------------------------------------------------------

 

 

SECTION 7.2     Delegation of Duties.

 

The Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The exculpatory provisions set forth in
Section 7.3 shall apply to any such agents or attorneys-in-fact.

 

SECTION 7.3     Exculpatory Provisions.

 

Neither the Agent nor any of its Affiliates or any of its or their respective
directors, members, managers, shareholders, partners, officers, agents,
representatives or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any Investor for any recitals,
statements, representations or warranties made by the Transferor, the Issuer or
the Servicer contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Transferor,
the Issuer or the Servicer to perform its obligations hereunder, or for the
satisfaction of any condition specified herein. The Agent shall not be under any
obligation to any Investor to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Transferor, the Issuer or the Servicer. The Agent shall not be deemed to have
knowledge of any Early Redemption Event unless the Agent has received notice
from the Transferor, the Issuer or the Investor.

 

SECTION 7.4     Reliance.

 

The Agent (including in its capacity as “Class A Noteholder”) shall in all cases
be entitled to rely, and shall be fully protected in relying, upon any document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Servicer, the Transferor or the Issuer), independent accountants and other
experts selected by the Agent. The Agent shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the Investors as it deems appropriate or it shall first
be indemnified to its satisfaction by the Investors, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Investors. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of an
Investor, and such request and any action taken or failure to act pursuant
thereto shall be binding upon each Investor.

 

53

--------------------------------------------------------------------------------

 

 

SECTION 7.5     Non-Reliance on Agent and Other Investors .

 

The Investors expressly acknowledge that neither the Agent nor any of its
Affiliates or any of its or their respective directors, members, managers,
shareholders, partners, officers, agents, representatives or employees has made
any representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of the Servicer,
the Issuer, the Account Owner, the Seller or the Transferor, shall be deemed to
constitute any representation or warranty by the Agent. Each Investor represents
and warrants to the Agent that it has and will, independently and without
reliance upon the Agent or any Investor and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
conditions and creditworthiness of the Transferor, the Seller, the Issuer, the
Account Owner and the Servicer and made its own decision to enter into this
Agreement.

 

The Investors are not partners or co-venturers, and no Investor shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Agent) authorized to act for, any other Investor. The Agent shall have
the exclusive right on behalf of the Investors to enforce the payment of the
principal of and interest on any Offered Note after the date such principal or
interest has become due and payable pursuant to the terms of this Agreement.

 

SECTION 7.6     Reimbursement and Indemnification.

 

The Investors agree to reimburse and indemnify the Agent (including in its
capacity as “Class A Noteholder”) and each of its of its Affiliates or any of
its or their respective directors, members, managers, shareholders, partners,
officers, agents, representatives or employees ratably according to their pro
rata shares, to the extent not paid or reimbursed by the Transferor, the
Servicer or the Issuer (a) for any amounts for which the Agent, acting in its
capacity as Agent, is entitled to reimbursement by the Transferor, the Servicer
or the Issuer hereunder and (b) for any other expenses incurred by the Agent,
acting in its capacity as Agent, in connection with the administration and
enforcement of this Agreement.

 

SECTION 7.7     Agent in its Individual Capacity.

 

The Agent and each of its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Servicer, the Seller, the
Issuer or the Transferor as though the Agent was not the Agent hereunder. With
respect to purchasing the Offered Notes or Note Principal Balance Increases
pursuant to this Agreement, the Agent and each of its Affiliates shall have the
same rights and powers under this Agreement as any Investor and may exercise the
same as though it were not the Agent, and the terms “Investor” and “Investors”
shall include the Agent, in its individual capacity.

 

54

--------------------------------------------------------------------------------

 

 

SECTION 7.8     Successor Agent.

 

The Agent may, upon 5 days’ notice to the Transferor, the Issuer and the
Investors resign as Agent. If the Agent shall resign, then Investors holding a
majority of the outstanding principal balance of the Class A Notes during such
5-day period shall appoint a successor agent. If for any reason no successor
Agent is appointed by the Investors and accepted such appointment during such
5-day period, then the retiring Agent may, on behalf of the Investors, appoint a
successor Agent. Any successor agent shall be an Investor or an Affiliate of an
Investor who shall agree to comply with Section 6.9 hereof; provided that any
successor agent that is not an Investor shall comply with Section 9.04 of the
Indenture Supplement as if it were a Class A Noteholder. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. Such successor Agent shall
be designated as the “Class A Noteholder” as described in Section 7.1(b) hereof.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.

 

 

 

 

[Signatures Follow]

 

55

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
and year first above written.

 

PERIMETER FUNDING CORPORATION,

as Transferor


By: /s/ Joshua C. Miller                                

Name: Joshua C. Miller
Title: Assistant Secretary

 

ACCESS FINANCING, LLC, as Servicer


By: /s/ Brian Stone                                       

Name: Brian Stone

Title: Chief Risk Officer

 

PERIMETER MASTER NOTE BUSINESS

TRUST, as Issuer

By: Wilmington Trust, National

Association, not in its individual capacity

but solely as Owner Trustee


By:/s/ Robert P. Hines Jr.                              
Name: Robert P. Hines Jr.
Title: Vice President

 

TSO-Fortiva Notes Holdco LP, as Agent

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its

General Partner

By: /s/ Glenn F. Miller                                  
Name: Glenn F. Miller
Title: Attorney-in-Fact

 

S-1

--------------------------------------------------------------------------------

 

 

TSO-Fortiva Notes Holdco LP, as Investor

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                 
Name: Glenn F. Miller
Title: Attorney-in-Fact

 

 

Class A-3 Commitment Percentage: 100%

Class A-4 Commitment Percentage: 100%

Class A-5 Commitment Percentage: 100%

 

2

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

DEFINITIONS

 

 

 

“Class A-3 Note Rate” means [*****]% per annum.

 

“Class A-4 Note Rate” means [*****]% per annum.

 

“Class A-5 Note Rate” means [*****]% per annum.

 

“Target Proceeds Amount” means the following:

 

[*****].